UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greeces successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investing opportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnams veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager What was the bond market environment like during the six months ended March31,2012? The bond market experienced a significant shift in investor sentiment during the first half of the funds fiscal year. In October and November, so-called risk assets continued to sell off, as investors worried that the sovereign debt situation in Europe might lead to a wave of defaults in the peripheral European countries or a rapid deleveraging in the banking sector. Meanwhile, economic data in the United States around that time suggested continued challenges ahead, with persistently high unemployment and sluggish growth. In December, risk assets began to reverse course, led in part by a rally in corporate debt. This trend continued into 2012 as fixed-income markets in general benefited from a change in investors risk outlook. Central banks continued to provide liquidity for financial markets, both in Europe, through the Long-Term Refinancing Operation [LTRO], and in the United States, where there is speculation that the Federal Reserve [Fed] is considering a third round of quantitative easing. This accommodative policy helped offer some level of support for the bond markets after a challenging fourth quarter in which investors demonstrated little appetite for risk. In the United States, interest rates climbed higher, even on the short end of This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 3/31/12. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on pages 1415. 5 the yield curve, in part reflecting increasing optimism about the strength of the economic recovery. Recent economic data, while not indicative of a strong recovery, has generally come in stronger than anticipated. In Europe, Greece defaulted in February, but it was an orderly one and appears unlikely to start a wave of restructurings in other peripheral European countries or to force European banks to rapidly delever and raise capital. The fund posted solid gains during the period. What factors contributed to the fund’s performance? The fund is currently positioned to be less reliant on declining interest rates to drive returns, and is focusing more on credit, prepayment, and liquidity risks as the main drivers of performance. This approach was relatively successful during the trailing six months, particularly as investors regained some of their appetite for risk. From a sector-positioning standpoint, the fund’s allocations to high-yield and emerging-market debt, non-agency residential mortgage-backed securities [RMBS], and collateralized mortgage obligations [CMOs] all contributed positively to performance. What is it about the high-yield market that you find attractive? High yield is one of the largest positions in the portfolio, and we’ve held a positive view on the fundamentals in the corporate debt sector for some time. First, the spread, Credit qualities are shown as a percentage of net assets as of 3/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent ratingagency. 6 which measures the difference in yield between Treasuries and high-yield bonds, has historically averaged about 500 basis points. But today, even after the rally that began in late 2011, spreads are still around 600 basis points, which leaves open the possibility for additional tightening. This is particularly true given the fundamental backdrop for high-yield bonds, with record earnings for publicly traded companies and large amounts of cash on corporate balance sheets. Over the long term, the par-weighted default rate for the high-yield universe has been about 4.2%. However, today that rate is under 2%. We believe this combination of historically low defaults, above-average spreads, and strong fundamentals makes for a very attractive investment opportunity. You mentioned non-agency RMBS, which had a tough second half in 2011. What led to their strong performance during the more recent period? As many investors will recall, non-agency RMBS experienced significant declines in 2008 as banks sold their positions to reduce their leverage and raise capital. With that memory still fresh in investors’ minds, there This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/12. Short-term holdings, derivatives securities, and TBA commitments are excluded. Holdings will vary over time. 7 was significant concern in 2011 that a new round of forced selling in the non-agency RMBS market would again lead to price volatility in the sector. For example, earlier in 2011, investors pulled out of the market, prompting the New York Federal Reserve [the New York Fed] to suspend the auction of its Maiden Lane portfolio. By way of background, “Maiden Lane” is the name of the New York Fed’s non-agency RMBS holdings it took over as a part of the government’s bailout package for the financials sector. The New York Fed had attempted to sell off the bulk of its portfolio last year, but lackluster demand brought the auctions to a halt, and non-agency RMBS prices suffered. The New York Fed resumed auctions in 2012 and was able to complete its sales during the first quarter. Doing so greatly diversified the holders of non-agency RMBS and reduced the likelihood that a single seller could flood the market with excess supply. With this as a backdrop, the fund’s non-agency RMBS performed quite well in the first quarter, and we remain positive on our outlook for the sector. The fund has a sizable exposure to another segment of the mortgage market in the form of CMOs. How did that position affect performance? CMOs are securities backed by pools of prime, or “conforming,” residential mortgages, and the bulk of those the fund holds are known as interest-only, or IO, securities. As the name suggests, the cash flow on these securities is derived from the interest payments on those pools of mortgages. Essentially, the longer it takes for homeowners to repay the principal on their mortgages, the longer a bondholder will receive interest payments on those loans. And today, with home prices still under pressure and refinancing difficult for many homeowners to obtain, IO securities have been performing quite well. There had been some pressure on the CMO IO market earlier in the period as the This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 market began to price in modifications to the government’s existing Home Affordable Refinance Program, or HARP. HARP was launched by the Obama administration in 2009 to help homeowners who owed more on their mortgages than their homes were worth. The program was modified in October 2011 to allow more borrowers to qualify. Despite the modification, refinancing activity generally still has been light, and the fund holds positions less likely to be affected, namely more seasoned loans with lower balances and lower interest rates. In implementing our IO CMO strategy, I should point out that we used interest-rate swaps and options to hedge the duration [a measure of interest-rate sensitivity] of these securities and isolate the prepayment risk, which we believe offers attractive return potential. How did the fund’s currency exposure affect performance? Our currency strategy, implemented as long and short positions with currency forward contracts, was one of the few detractors from performance during the first half of the fund’s fiscal year. In terms of positioning, the primary theme has been to overweight the U.S. dollar given our belief that interest rates globally are in the process of converging with those of the United States. We have also been maintaining significant long positions in oil and other commodity-linked currencies like the Australian dollar and Norwegian krone, among others. At the same time, we underweighted the Japanese yen. Japan is a large commodity importer, and rising commodity prices tend to negatively impact the country’s economic performance and weaken the yen relative to other currencies. Our exposure to the Australian dollar and Norwegian krone detracted in the fourth quarter of 2011 as risk-averse investors reduced positions in higher-yielding currencies, and detracted again in March as global growth slowed. Our short position in the Japanese yen proved favorable during the six-month period. Another strategy that detracted from returns recently was our underweight to Europe broadly and the euro specifically. The “relief rally” in the first quarter boosted the region’s currencies as investors viewed the sovereign debt developments as positive news. Within emerging markets, Brazil is one of the few developing economies that is actively cutting interest rates — which caught the market somewhat by surprise — and our positioning there detracted slightly from returns. What is your outlook for the coming months, and how do you plan to position the fund? We believe 2012 is likely to be a year of sustained economic growth in the United States. In our view, during the first half of the year, growth is likely to be restrained by a recession in Europe and high oil prices, but should develop into an improving trend in the second half. As for positioning the fund, at period-end, the portfolio’s exposure to interest-rate risk remained limited. With rates across the yield curve near historic lows, we believe the potential rewards from a long-duration stance are minimal. That said, we believe there are opportunities to take tactical positions in the long end of the yield curve — represented by bonds with maturities of 10 years or more — which we believe will continue to be relatively volatile. We plan to maintain the fund’s allocation to credit- and prepayment-sensitive sectors of the market, where we believe the most compelling opportunities exist. Thanks for bringing us up to date, Bill. 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; KevinF. Murphy; Michael V. Salm; Paul D. Scanlon, CFA; and RamanSrivastava, CFA. IN THE NEWS Thirteen years after the 17-member eurozone adopted a single currency, Greece became the first member country to officially default. All three major ratings agencies — Standard & Poor’s, Moody’s Investors Service, and Fitch Ratings — have declared Greece to be in default on its sovereign debt. The majority of private holders of Greek bonds have agreed to exchange their existing bonds for new, longer-dated ones with lower interest rates and substantially lower face values. In addition to the country’s debt restructuring, sellers of credit-default swaps — a form of private insurance against default — have agreed to pay approximately $2.5 billion to settle their contracts. Both the debt restructuring and the credit-default swap settlement were completed without triggering a wave of deleveraging or a liquidity crisis within the European banking sector, thus avoiding the long-feared worst-case scenario for investors. Nonetheless, Europe’s structural imbalances likely will remain with us for some time. Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam. com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 10 Fund performance Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (7/1/96) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.69% 6.51% 5.88% 5.88% 5.87% 5.87% 6.39% 6.24% 6.40% 6.85% 10 years 81.22 73.92 68.14 68.14 67.43 67.43 76.46 70.72 75.70 84.86 Annual average 6.13 5.69 5.33 5.33 5.29 5.29 5.84 5.49 5.80 6.34 5 years 18.86 14.09 14.58 13.06 14.09 14.09 17.40 13.62 16.72 19.79 Annual average 3.52 2.67 2.76 2.49 2.67 2.67 3.26 2.59 3.14 3.68 3 years 74.66 67.55 70.67 67.67 70.72 70.72 73.12 67.37 73.09 75.86 Annual average 20.43 18.77 19.50 18.80 19.52 19.52 20.07 18.73 20.07 20.70 1 year –1.46 –5.37 –2.21 –6.85 –2.22 –3.15 –1.73 –4.89 –1.74 –1.18 6 months 6.96 2.63 6.49 1.49 6.53 5.53 6.80 3.38 6.76 7.17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Comparative index returns For periods ended 3/31/12 Barclays Capital U.S. Aggregate Lipper Multi-Sector Income Funds Bond Index category average* Annual average (life of fund) 7.23% 7.58% 10 years 75.72 103.05 Annual average 5.80 7.26 5 years 35.39 34.54 Annual average 6.25 6.05 3 years 21.94 50.23 Annual average 6.83 14.42 1 year 7.71 5.07 6 months 1.43 6.73 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 204, 181, 134, 105, 69, and 5 funds, respectively, in this Lipper category. 11 Fund price and distribution information For the six-month period ended 3/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.222 $0.195 $0.195 $0.214 $0.213 $0.233 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/11 $7.35 $7.66 $7.29 $7.25 $7.25 $7.49 $7.28 $7.30 3/31/12 7.63 7.95 7.56 7.52 7.52 7.77 7.55 7.58 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 5.82% 5.58% 5.24% 5.27% 5.74% 5.56% 5.72% 6.17% Current 30-day SEC yield 2 N/A 6.57 6.10 6.10 N/A 6.39 6.60 7.10 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/11 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% Annualized expense ratio for the six-month period ended 3/31/12 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2011, to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $9.03 $9.04 $6.46 $6.46 $3.88 Ending value (after expenses) $1,069.60 $1,064.90 $1,065.30 $1,068.00 $1,067.60 $1,071.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2012, use the following calculation method. To find the value of your investment on October 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.05 $8.82 $8.82 $6.31 $6.31 $3.79 Ending value (after expenses) $1,020.00 $1,016.25 $1,016.25 $1,018.75 $1,018.75 $1,021.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. 14 S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 The fund’s portfolio 3/31/12 (Unaudited) CORPORATE BONDS AND NOTES (40.2%)* Principal amount Value Basic materials (2.1%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $963,000 $936,518 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 3,317,000 3,474,558 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 3,895,000 4,148,175 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,735,000 2,885,425 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) 989,000 934,605 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 103,000 111,755 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 804,000 820,080 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 3,918,000 4,064,925 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,302,000 2,282,164 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,125,000 1,118,766 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.876s, 2017 (Germany) EUR 3,548,000 4,564,029 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $452,000 420,360 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,725,000 1,785,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,841,000 3,189,023 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,700,000 1,899,750 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 1,150,000 1,624,660 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $1,525,000 1,616,500 Lyondell Chemical Co. company guaranty notes 11s, 2018 5,038,404 5,567,436 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 2,490,000 2,614,500 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 2,335,000 2,329,163 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 4,200,000 4,200,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,585,000 1,735,575 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,471,000 2,471,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 2,255,000 3,271,521 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 54,444 70,696 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $1,023,000 1,028,729 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 900,000 990,000 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 569,000 571,845 17 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Basic materials cont. Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) $82,000 $81,180 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,533,000 1,738,039 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 5,048,000 5,893,540 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,451,000 2,530,658 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 1,000 1,145 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 221,000 205,530 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 2,295,000 2,404,013 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 3,021,000 3,104,078 Capital goods (2.0%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 3,995,000 4,294,625 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 326,000 348,820 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,229,000 1,262,798 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 515,000 575,513 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ 921,888 908,060 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 709,960 880,071 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 500,000 701,726 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 685,000 961,365 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $560,000 561,400 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 4,330,000 4,708,875 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,425,000 1,432,125 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,194,000 1,265,640 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,050,000 2,111,500 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 475,000 672,139 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $5,479,000 5,931,018 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,324,000 4,246,035 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 1,080,000 1,209,600 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,373,000 3,356,135 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,445,000 1,524,475 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 1,430,000 1,846,427 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 1,019,000 1,483,487 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 $3,375,000 3,324,375 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 680,000 639,200 18 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 $1,410,000 $1,491,075 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 885,000 904,913 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A company guaranty sr. notes 7 3/4s, 2016 EUR 2,660,000 3,732,047 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 $885,000 951,375 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,661,000 3,752,525 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 557,000 554,215 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 2,190,000 2,365,200 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,830,000 1,967,250 Terex Corp. sr. unsec. sub. notes 8s, 2017 808,000 836,280 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 3,660,000 3,751,500 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 1,235,000 1,265,875 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 2,229,000 2,451,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 4,200,000 4,546,500 Communication services (4.4%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 940,000 977,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 800,000 871,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 4,663,000 5,036,040 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,634,000 1,683,020 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,906,000 2,015,595 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,006,000 4,301,443 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 804,000 812,040 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 3,835,000 3,595,313 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 1,250,000 1,276,563 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 3,753,000 3,696,705 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,006,000 2,953,395 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 2,065,000 2,173,413 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 3,740,000 3,945,700 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 950,000 1,037,875 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 3,373,000 3,566,948 Equinix, Inc. sr. unsec. notes 7s, 2021 1,840,000 2,019,400 19 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 $1,405,000 $1,510,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 4,000,000 4,220,000 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 1,949,000 2,036,705 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,202,000 3,434,145 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 4,928,000 5,260,640 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,960,000 3,111,700 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 11,200,093 11,648,097 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 2,801,000 2,913,040 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,920,000 1,977,600 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 1,855,000 2,641,504 Kabel Deutschland GmbH 144A sr. sec. bonds 6 1/2s, 2018 (Germany) EUR 1,560,000 2,206,945 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $1,699,000 1,856,158 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 515,000 531,738 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 1,493,000 1,567,650 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 419,293 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 5,905,000 6,200,250 Musketeer GmbH 144A company guaranty sr. notes 9 1/2s, 2021 (Germany) EUR 665,000 969,047 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 $654,000 631,110 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 684,000 684,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 3,892,000 4,407,690 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,000,000 1,960,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 3,406,000 3,695,510 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,202,000 3,618,260 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 3,627,668 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $1,530,000 1,537,650 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 610,000 680,074 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,471,250 20 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Communication services cont. SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 $2,503,000 $2,759,558 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 735,000 790,125 Sprint Capital Corp. company guaranty 8 3/4s, 2032 1,134,000 972,405 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,610,000 2,761,650 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 5,210,000 5,027,650 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 2,886,000 2,575,755 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 2,587,000 2,839,233 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 1,625,000 1,616,875 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 730,000 1,038,306 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 704,222 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 636,969 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,504,473 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 1,624,000 2,288,801 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 1,990,000 2,798,072 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 242,000 430,208 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) $730,000 721,293 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 640,000 793,408 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,135,000 1,069,738 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 4,110,000 5,095,169 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 1,262,887 1,502,945 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $710,000 759,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,884,000 3,179,610 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 780,000 834,600 Consumer cyclicals (7.3%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 360,000 369,000 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 570,000 515,850 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,005,000 3,644,550 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 3,145,000 2,964,163 21 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Consumer cyclicals cont. AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 $3,785,000 $3,567,363 American Casino & Entertainment Properties, LLC sr. notes 11s, 2014 3,488,000 3,697,280 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 1,520,000 1,550,400 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 1,030,000 1,055,750 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 3,092,425 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 565,000 573,475 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,030,000 965,625 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 956,000 822,160 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,635,000 3,171,538 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 600,000 624,750 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,276,838 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,576,563 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 830,000 872,538 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 1,965,000 2,085,356 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 1,865,000 1,939,600 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 4,240,000 3,275,400 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,401,000 5,887,090 Caesars Operating Escrow, LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 1,585,000 1,612,738 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 6.881s, 2015 (Netherlands) EUR 1,190,000 1,545,981 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $855,000 959,738 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,760,000 2,622,000 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,825,000 3,863,250 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 680,000 729,300 CityCenter Holdings, LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 4,284,279 4,744,839 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 4,178,000 3,760,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 4,829,000 5,293,791 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 685,000 719,250 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 2,472,000 3,497,423 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $3,470,000 3,279,150 22 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Consumer cyclicals cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 $588,000 $615,930 DISH DBS Corp. company guaranty 7 1/8s, 2016 461,000 509,981 DISH DBS Corp. company guaranty 6 5/8s, 2014 3,500,000 3,815,000 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 1,219,000 1,385,089 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 3,413,000 3,677,508 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 3,477,000 3,963,780 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,355,000 3,388,550 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 5,605,000 5,805,973 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,480,000 1,598,400 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 2,843,060 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,045,000 2,126,800 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 900,000 1,016,258 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 775,000 893,580 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 2,197,000 2,257,418 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 970,000 1,067,000 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 2,400,000 2,472,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 4,075,000 4,604,750 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,780,000 1,771,100 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 4,588,000 4,633,880 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 3,485,000 4,744,574 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 265,000 362,704 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $655,000 736,875 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 580,000 590,150 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 4,258,000 4,449,610 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,175,000 2,359,875 Limited Brands, Inc. sr. notes 5 5/8s, 2022 855,000 863,550 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 3,337,000 4,153,125 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $1,000,000 1,000,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 2,075,000 2,380,509 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,765,000 123,550 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,505,000 1,565,200 MGM Resorts International company guaranty sr. notes 9s, 2020 637,000 708,663 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 915,000 924,150 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,481,000 1,521,728 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,120,000 1,139,600 23 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Consumer cyclicals cont. Michaels Stores, Inc. company guaranty 11 3/8s, 2016 $1,295,000 $1,376,015 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 5,090,325 5,039,422 Navistar International Corp. sr. notes 8 1/4s, 2021 3,313,000 3,594,605 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,899,450 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 1,790,000 1,973,475 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,483,580 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,240,000 2,217,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 6,000,000 7,395,000 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 2,466,000 2,768,085 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,713,000 1,783,678 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,406,400 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,085,000 1,102,631 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 2,900,000 3,161,000 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 5,050,000 6,809,338 QVC Inc. 144A sr. notes 7 1/2s, 2019 $1,890,000 2,074,275 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,000,000 3,770,000 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 695,000 695,000 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,500,000 3,832,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 2,946,000 3,130,125 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 2,848,643 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 2,595,000 3,669,473 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $1,825,000 1,920,813 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 525,000 514,500 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 971,000 1,053,545 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,678,000 1,491,323 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 3,360,000 3,788,400 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,125,000 1,136,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 1,010,000 1,068,075 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 375,000 388,125 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 505,000 517,625 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,265,000 2,364,094 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,247,000 2,460,465 24 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $2,243,000 $717,760 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 281,000 177,733 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 4,952,000 2,989,770 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,395,000 1,909,852 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $5,495,000 6,126,925 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 270,000 354,013 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $1,615,000 1,598,850 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 2,324,000 2,440,200 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 1,500,000 1,520,625 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,160,000 1,274,550 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 816,000 923,100 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 5,000,000 5,400,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 44,000 45,100 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 4,720,000 4,808,500 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,053,000 3,274,343 Consumer staples (2.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 16,800,000 9,435,223 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $1,293,000 1,402,905 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 3,000,000 3,082,500 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 520,000 542,100 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 1,030,000 1,421,791 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $1,492,000 1,671,040 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 1,484,272 1,528,800 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 3,612,000 3,178,560 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 1,705,000 1,762,544 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 2,193,000 2,483,573 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,719,133 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 4,000,000 4,340,000 25 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Consumer staples cont. Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 $560,000 $619,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,566,695 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,296,000 4,704,120 Dole Food Co. 144A sr. notes 8s, 2016 1,710,000 1,795,500 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 3,978,000 5,252,827 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $2,115,000 2,294,775 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 1,110,000 1,478,449 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $800,000 849,000 Hertz Holdings Netherlands BV sr. sec. bonds Ser. REGS, 8 1/2s, 2015 (Netherlands) EUR 1,000,000 1,441,369 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,129,000 3,068,675 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $815,000 837,413 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 7,125,000 6,911,250 Landry’s Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 1,451,000 1,616,051 Libbey Glass, Inc. sr. notes 10s, 2015 574,000 613,463 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 725,000 759,438 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,730,000 2,982,525 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 4,000,000 4,080,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,745,000 1,749,363 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 684,994 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 1,705,000 1,722,050 Service Corporation International sr. notes 7s, 2019 970,000 1,050,025 Service Corporation International sr. notes 7s, 2017 3,136,000 3,504,480 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 3,865,000 4,522,050 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,790,000 2,908,575 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,070,000 2,401,200 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 4,025,000 4,397,313 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,415,000 1,552,963 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,430,000 2,587,950 Energy (8.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 605,000 547,525 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,352,000 2,152,080 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,505,000 1,859,193 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 3,610,000 4,152,608 26 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Energy cont. Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 $1,945,000 $2,311,082 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 319,000 295,873 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 3,000,000 2,767,500 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 3,278,000 3,282,098 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 643,000 469,390 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 520,000 546,000 Aurora USA Oil & Gas, Inc. 144A sr. notes 9 7/8s, 2017 1,150,000 1,194,563 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,581,000 4,821,503 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 1,828,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000,000 5,225,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 260,000 276,900 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 5,240,000 5,999,800 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 2,270,000 2,252,975 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 660,000 664,950 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 1,947,000 1,937,265 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,464,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 882,560 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 2,355,000 2,324,732 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $1,829,000 1,911,305 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 7,000,000 7,297,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 375,000 358,125 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 1,905,000 1,914,525 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,652,000 6,005,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 3,793,000 4,238,678 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,316,000 4,717,950 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 1,264,000 1,140,760 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 2,205,000 2,149,875 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 2,260,000 2,361,700 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 2,010,313 27 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Energy cont. Gazprom OAO Via Gaz Capital SA 144A sr. sec. unsec. unsub. notes 9 1/4s, 2019 (Russia) $3,305,000 $4,082,369 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,451,366 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 1,090,000 1,188,100 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub notes 8.146s, 2018 (Russia) 740,000 866,266 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 8,525,000 9,745,354 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,000,000 3,880,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,966,000 3,106,885 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 175,000 175,219 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 2,818,000 2,712,325 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 773,000 1,281,222 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $568,000 386,240 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,042,000 1,070,655 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 450,000 460,125 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,918,000 3,246,275 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 910,000 952,088 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 5,300,000 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,629,900 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,905,000 1,995,488 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 3,295,000 2,570,100 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 3,725,000 3,605,428 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,047,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 2,650,000 2,683,125 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 3,610,000 3,971,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 6,000,000 6,585,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 208,000 208,000 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 6,500,000 7,410,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,270,000 3,408,975 28 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Energy cont. Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) $1,575,000 $1,952,339 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 3,035,000 3,568,268 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,350,000 1,503,563 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 26,185,000 19,751,607 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 3,200,000 1,889,248 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 3,000,000 1,827,210 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 3,853,250 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 20,400,000 18,212,712 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 14,010,000 11,561,472 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 13,895,000 12,352,655 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 6,425,000 6,392,875 Petroleos Mexicanos company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 1,125,000 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 10,500,000 11,576,250 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 765,000 943,245 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,465,000 1,589,525 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 2,790,000 3,529,350 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 2,100,000 2,572,500 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 495,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,710,000 1,808,325 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,779,400 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 790,000 780,125 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,653,100 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,885,000 3,094,163 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 4,260,000 4,313,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 565,000 556,525 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 6,298,000 6,423,960 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,105,000 1,171,300 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 875,000 894,688 29 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Energy cont. Williams Cos., Inc. (The) notes 7 3/4s, 2031 $522,000 $635,905 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 690,000 859,885 Financials (7.5%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,340,000 1,226,100 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 1,690,000 1,681,550 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,815,000 1,868,973 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 1,379,000 1,403,133 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 1,304,000 1,311,824 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 5,002,806 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 7,873,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 168,000 159,320 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,333,000 1,416,313 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 4,248,000 4,496,508 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 1,745,000 1,027,623 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $8,495,000 8,729,846 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,958,000 1,958,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,235,000 1,312,188 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,000,000 1,135,000 CIT Group, Inc. 144A bonds 7s, 2017 9,800,000 9,824,500 CIT Group, Inc. 144A bonds 7s, 2016 2,259,000 2,264,648 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 3,126,619 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,710,000 1,744,200 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,137,000 1,227,960 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 2,420,000 2,362,525 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 2,795,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 3,146,740 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 3,000,000 3,491,250 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,541,000 1,797,758 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 1,092,000 1,302,196 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $375,000 386,719 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 270,000 276,750 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 4,000,000 4,160,000 Industry & Construction Bank St. Petersburg OJSC Via Or-ICB unsec. sub. notes FRN 5.01s, 2015 (Russia) 1,695,000 1,673,813 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 345,000 341,550 30 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 $775,000 $765,313 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 2,500,000 2,973,343 JPMorgan Chase & Co. 144A sr. unsec. unsub notes 8s, 2012 76,000,000 1,483,450 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 4,365,000 4,003,146 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 2,575,000 3,115,750 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 10,660,000 12,861,716 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 935,000 1,131,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 1,140,000 1,157,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,768,000 1,953,640 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 3,319,000 3,439,314 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,266,000 1,341,960 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 3,375,000 2,092,500 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 3,300,000 2,286,547 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 6,575,000 6,982,979 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. notes FRN 6s, 2021 (Russia) 6,000,000 5,904,518 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 2,100,000 2,163,498 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 5,200,000 5,278,000 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 1,398,000 1,411,983 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 6,000,000 4,680,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,725,739 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 2,533,256 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Cayman Islands) EUR 976,000 1,075,678 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 3,135,684 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 245,000 229,075 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,840,000 2,852,334 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 9,600,000 10,043,616 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 4,335,000 4,530,075 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 4,987,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 38,586,000 40,756,463 31 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Financials cont. VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) $50,831,000 $53,118,395 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 3,375,000 3,454,954 Health care (2.0%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,901,000 1,953,278 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,111,251 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $1,876,000 2,019,045 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,610,000 1,650,250 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,075,000 4,457,965 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $2,246,000 2,324,610 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,195,239 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $6,000,000 6,165,000 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 595,000 621,775 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,770,000 1,854,075 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,426,000 2,671,633 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 3,134,000 3,220,185 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 1,880,000 2,006,900 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,675,000 1,725,250 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,489,400 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 3,523,000 3,813,648 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 1,500,000 1,648,125 HCA, Inc. sr. notes 6 1/2s, 2020 6,000,000 6,307,500 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 2,650,000 2,809,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,215,000 2,370,050 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 2,465,000 2,397,213 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,985,000 1,865,900 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,635,000 1,765,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,505,000 1,503,119 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 834,910 839,085 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 2,400,000 2,586,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,683,000 1,927,035 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 2,627,000 2,942,240 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 2,265,000 2,338,613 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 348,250 32 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 $900,000 $906,750 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 354,375 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 238,000 157,080 Technology (1.7%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 3,373,000 3,710,300 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 75,000 74,250 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 3,709,000 3,653,365 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,070,000 1,072,675 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 1,453,000 1,318,598 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,905,000 3,524,263 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 1,024,000 1,047,040 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,239,000 1,375,290 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 831,000 909,945 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 4,394,000 4,404,985 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 6,000,000 6,090,000 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 502,000 454,310 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 820,000 888,675 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,245,000 1,268,344 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 2,477,000 2,780,433 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 4,480,000 5,017,600 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,300,000 2,426,500 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 4,150,000 4,513,125 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 555,000 573,038 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 4,103,000 4,636,390 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 1,985,000 2,173,575 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 5,159,000 5,358,911 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 2,201,185 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 3,115,000 3,434,288 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 6,917,000 8,045,696 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $3,325,000 3,458,000 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,470,000 2,689,213 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,848,000 766,920 33 CORPORATE BONDS AND NOTES (40.2%)* cont. Principal amount Value Utilities and power (2.0%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 $5,000,000 $5,631,250 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,960,000 2,165,800 Calpine Corp. 144A sr. notes 7 1/4s, 2017 6,892,000 7,305,520 Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 500,000 589,400 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 2,495,000 2,719,325 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 5,270,000 3,465,025 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 654,000 451,260 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,055,000 865,100 Edison Mission Energy sr. unsec. notes 7.2s, 2019 605,000 375,100 Edison Mission Energy sr. unsec. notes 7s, 2017 90,000 56,700 El Paso Corp. sr. unsec. notes 7s, 2017 4,910,000 5,467,501 El Paso Natural Gas Co. debs. 8 5/8s, 2022 2,976,000 3,692,838 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 7,000,000 7,595,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 6,590,000 7,183,100 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 4,506,000 5,001,660 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 3,475,000 3,162,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 487,600 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,511,250 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 490,000 534,100 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,755,000 2,865,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 6,000,000 5,760,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,370,000 1,486,783 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 520,000 589,162 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 2,175,000 1,419,188 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 819,000 1,124,883 Total corporate bonds and notes (cost $1,429,242,605) MORTGAGE-BACKED SECURITIES (33.5%)* Principal amount Value American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1A, 0.40175s, 2047 $66,055,890 $35,670,180 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.432s, 2046 24,421,161 11,600,052 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 1,170,000 880,425 Ser. 01-1, Class K, 6 1/8s, 2036 2,633,000 420,124 Ser. 07-5, Class XW, IO, 0.416s, 2051 216,125,017 3,295,042 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.452s, 2047 25,970,004 15,257,377 FRB Ser. 06-H, Class 6A1, 0.432s, 2036 8,989,812 4,539,855 34 MORTGAGE-BACKED SECURITIES (33.5%)* cont. Principal amount Value Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.837s, 2046 $194,239,490 $8,012,379 Ser. 09-RR7, Class 2A7, IO, 1.637s, 2047 452,230,606 18,767,570 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 494,040,296 12,202,795 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 521,290,731 12,875,881 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.452s, 2047 21,207,663 10,603,832 FRB Ser. 07-AA1, Class 2A1, 0.422s, 2037 35,149,124 18,629,036 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 31A1, 3.054s, 2036 14,084,705 6,126,847 FRB Ser. 05-9, Class 11A1, 0.502s, 2035 7,261,034 3,540,117 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.472s, 2036 6,192,853 3,158,355 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR7, Class C, 5.235s, 2041 4,945,000 4,371,558 Ser. 05-PWR7, Class B, 5.214s, 2041 7,239,000 6,515,100 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 85,805,589 2,179,462 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 53,688,800 1,111,358 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 113,376,967 2,052,123 FRB Ser. 06-AR2, Class 1A1, 0.442s, 2046 9,190,642 4,779,134 FRB Ser. 06-AR3, Class 1A1, 0.422s, 2036 8,689,503 4,377,337 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 61,112,483 849,464 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A2, 0.402s, 2037 45,617,920 23,876,420 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.059s, 2044 146,465,809 576,820 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 2,491,896 2,790,053 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 710,189 851,961 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 F $139,417,454 9,933,494 FRB Ser. 05-38, Class A1, 1.659s, 2035 7,384,215 4,725,898 FRB Ser. 05-62, Class 2A1, 1.159s, 2035 11,257,273 6,641,791 FRB Ser. 05-38, Class A3, 0.592s, 2035 11,887,097 7,132,258 FRB Ser. 07-AL1, Class A1, 0.492s, 2037 23,763,492 10,455,936 FRB Ser. 06-OA17, Class 1A1A, 0.437s, 2046 22,186,666 11,481,600 FRB Ser. 06-OA21, Class A1, 0.432s, 2047 16,349,120 8,383,829 FRB Ser. 06-OA12, Class A1B, 0.432s, 2046 38,442,291 19,509,463 FRB Ser. 06-OA8, Class 1A1, 0.432s, 2046 15,670,115 9,206,192 FRB Ser. 07-OA4, Class A1, 0.412s, 2047 25,768,713 15,976,602 FRB Ser. 06-OC8, Class 2A2B, 0.412s, 2036 39,691,437 20,937,233 FRB Ser. 07-OA7, Class A1B, 0.382s, 2047 11,205,710 6,345,233 FRB Ser. 06-OC8, Class 2A2A, 0.362s, 2036 26,336,350 12,970,653 FRB Ser. 06-HY11, Class A1, 0.362s, 2036 28,926,681 15,909,675 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.997s, 2047 13,603,205 7,007,011 FRB Ser. 06-OA4, Class A1, 1.119s, 2046 13,282,089 6,109,761 FRB Ser. 05-3, Class 1A2, 0.532s, 2035 6,082,335 3,959,220 FRB Ser. 06-OA4, Class A2, 0.512s, 2046 9,307,438 4,188,347 35 MORTGAGE-BACKED SECURITIES (33.5%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 $2,599,000 $778,783 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.572s, 2036 58,494,421 26,030,018 FRB Ser. 06-AR4, Class A2, 0.432s, 2036 7,745,708 3,408,112 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 2,235,111 2,151,294 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.935s, 2014 (United Kingdom) GBP 142,886 137,127 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 $1,332,965 2,066,095 IFB Ser. 3408, Class EK, 24.82s, 2037 900,816 1,402,309 IFB Ser. 2979, Class AS, 23.387s, 2034 526,920 720,163 Ser. 4032, Class SA, IO, 6 1/2s, 2042 ∆ 28,266,571 4,256,946 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 34,218,424 4,057,549 IFB Ser. 3895, Class SM, IO, 6.408s, 2040 17,725,643 2,978,714 IFB Ser. 3861, Class PS, IO, 6.358s, 2037 18,210,380 3,060,072 IFB Ser. 3852, Class TB, 5.758s, 2041 45,565,631 46,526,610 IFB Ser. 3768, Class PS, IO, 5.758s, 2036 28,001,617 3,759,196 IFB Ser. 3753, Class S, IO, 5.708s, 2040 9,861,980 1,651,882 Ser. 3645, Class ID, IO, 5s, 2040 9,838,058 984,691 Ser. 3687, Class CI, IO, 5s, 2038 29,070,578 4,660,595 Ser. 3653, Class KI, IO, 5s, 2038 35,885,829 3,567,051 Ser. 3632, Class CI, IO, 5s, 2038 10,803,654 1,069,454 Ser. 3626, Class DI, IO, 5s, 2037 7,190,518 378,796 Ser. 3623, Class CI, IO, 5s, 2036 6,560,709 483,852 Ser. 4000, Class PI, IO, 4 1/2s, 2042 43,439,718 6,142,376 Ser. 3747, Class HI, IO, 4 1/2s, 2037 10,196,530 1,270,903 Ser. 3738, Class MI, IO, 4s, 2034 89,324,595 7,677,746 Ser. 3748, Class NI, IO, 4s, 2034 33,309,881 3,262,370 Ser. 3736, Class QI, IO, 4s, 2034 86,143,035 4,199,473 Ser. 3740, Class KI, IO, 4s, 2033 47,192,193 2,443,140 Ser. T-56, Class A, IO, 0.524s, 2043 320,303 5,405 Ser. T-56, Class 3, IO, 0.477s, 2043 10,880,431 3,400 Ser. T-57, Class 1AX, IO, 0.425s, 2043 21,517,372 268,967 Ser. T-56, Class 1, IO, 0.294s, 2043 383,504 120 Ser. T-56, Class 2, IO, 1/8s, 2043 348,793 109 Ser. 3314, PO, zero %, 2036 432,987 399,630 Ser. 3124, Class DO, PO, zero %, 2036 50,797 43,458 Ser. 2947, Class AO, PO, zero %, 2035 5,669 5,528 Ser. 1208, Class F, PO, zero %, 2022 156,631 142,739 FRB Ser. 3326, Class WF, zero %, 2035 358,360 309,189 FRB Ser. 3030, Class EF, zero %, 2035 62,301 61,699 FRB Ser. 3007, Class LU, zero %, 2035 15,335 13,035 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.68s, 2036 1,903,417 3,086,011 IFB Ser. 05-45, Class DA, 23.534s, 2035 3,889,928 6,121,547 IFB Ser. 05-83, Class QP, 16.765s, 2034 625,827 851,125 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 115,250 20,268 IFB Ser. 10-129, Class PS, IO, 6.458s, 2038 58,785,112 10,103,691 IFB Ser. 12-2, Class PS, IO, 6.308s, 2041 8,813,911 1,900,500 36 MORTGAGE-BACKED SECURITIES (33.5%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 11-51, Class SJ, IO, 6.308s, 2041 $62,172,344 $10,852,183 IFB Ser. 11-51, Class SM, IO, 5.608s, 2041 83,866,686 12,178,282 IFB Ser. 10-46, Class WS, IO, 5.508s, 2040 80,686,991 10,062,475 Ser. 374, Class 6, IO, 5 1/2s, 2036 13,457,419 1,867,082 Ser. 399, Class 2, IO, 5 1/2s, 2039 405,152 52,812 Ser. 10-110, Class BI, IO, 5s, 2025 65,315,736 7,012,951 Ser. 10-21, Class IP, IO, 5s, 2039 18,784,158 2,488,901 Ser. 10-92, Class CI, IO, 5s, 2039 17,051,606 1,673,189 Ser. 398, Class C5, IO, 5s, 2039 10,957,312 1,078,200 Ser. 10-13, Class EI, IO, 5s, 2038 7,202,917 490,920 Ser. 378, Class 19, IO, 5s, 2035 12,196,167 1,463,540 Ser. 12-30, Class TI, IO, 4 1/2s, 2041 19,268,221 3,926,478 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 43,649,000 8,690,952 Ser. 404, Class 2, IO, 4 1/2s, 2040 709,189 113,775 Ser. 366, Class 22, IO, 4 1/2s, 2035 9,868,906 809,349 Ser. 405, Class 2, IO, 4s, 2040 756,223 110,363 Ser. 406, Class 2, IO, 4s, 2041 67,357,487 10,629,011 Ser. 406, Class 1, IO, 4s, 2041 43,179,904 7,254,224 Ser. 03-W10, Class 1, IO, 1.437s, 2043 11,143,468 527,574 Ser. 00-T6, IO, 0.772s, 2030 10,746,055 191,414 Ser. 01-T1, Class 1, IO, 0.752s, 2040 1,286,495 26,850 Ser. 01-50, Class B1, IO, 0.407s, 2041 580,173 5,802 Ser. 02-W8, Class 1, IO, 0.343s, 2042 15,699,805 176,623 Ser. 99-51, Class N, PO, zero %, 2029 185,518 175,204 IFB Ser. 06-48, Class FG, zero %, 2036 28,524 28,444 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.088s, 2020 F 15,821,170 400,470 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 1,706,483 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 29,543 26,479 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.829s, 2041 95,306,011 101,798,205 IFB Ser. 11-56, Class SG, 6.829s, 2041 53,568,404 57,486,397 IFB Ser. 10-142, Class SA, IO, 6.458s, 2039 39,575,478 5,664,240 IFB Ser. 10-151, Class SL, IO, 6.458s, 2039 29,169,370 5,008,673 IFB Ser. 10-85, Class AS, IO, 6.408s, 2039 38,907,012 6,322,389 IFB Ser. 10-163, Class SI, IO, 6.388s, 2037 34,224,999 5,905,172 IFB Ser. 10-47, Class HS, IO, 6.358s, 2039 16,202,139 2,677,403 IFB Ser. 10-157, Class SN, IO, 6.308s, 2038 52,595,056 7,269,689 IFB Ser. 11-79, Class AS, IO, 5.868s, 2037 42,711,381 4,484,695 IFB Ser. 11-50, Class PS, IO, 5.858s, 2041 49,143,752 7,279,173 IFB Ser. 10-115, Class SN, IO, 5.858s, 2038 27,823,398 4,324,034 IFB Ser. 10-116, Class SL, IO, 5.808s, 2039 28,233,015 4,478,039 IFB Ser. 11-70, Class SM, IO, 5.648s, 2041 32,221,000 9,321,213 IFB Ser. 11-70, Class SH, IO, 5.648s, 2041 33,097,000 9,630,896 IFB Ser. 11-12, Class IB, IO, 4.556s, 2040 18,202,935 2,325,971 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 32,941,890 4,351,624 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 32,990,461 4,974,632 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 42,138,212 6,585,360 37 MORTGAGE-BACKED SECURITIES (33.5%)* cont. Principal amount Value Government National Mortgage Association Ser. 12-8, Class PI, IO, 4s, 2041 $15,486,620 $2,753,521 Ser. 11-116, Class BI, IO, 4s, 2026 26,986,869 3,148,828 Ser. 12-H02, Class AI, IO, 1.759s, 2062 28,518,564 2,112,085 Ser. 12-H04, Class FI, IO, 0.971s, 2062 75,979,656 3,514,059 Ser. 11-70, PO, zero %, 2041 75,544,174 59,514,456 Ser. 06-36, Class OD, PO, zero %, 2036 59,088 54,966 Ser. 06-64, PO, zero %, 2034 190,384 181,820 Ser. 99-31, Class MP, PO, zero %, 2029 14,580 13,514 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 58,637,583 2,128,544 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 6,902,000 6,349,840 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.308s, 2039 421,676,293 7,548,006 GSC Capital Corp. Mortgage Trust FRB Ser. 06-1, Class A1, 0.442s, 2036 6,219,528 3,296,350 FRB Ser. 06-2, Class A1, 0.422s, 2036 9,091,884 3,988,399 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.724s, 2046 18,825,290 9,906,809 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.572s, 2035 10,342,641 5,688,452 FRB Ser. 05-16, Class 3A1A, 0.492s, 2036 27,406,275 15,511,952 FRB Ser. 05-3, Class 2A1A, 0.482s, 2035 F 7,426,172 4,844,240 FRB Ser. 06-7, Class 2A1A, 0.442s, 2046 8,097,559 4,939,511 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.422s, 2037 29,109,626 15,428,102 FRB Ser. 06-AR35, Class 2A1A, 0.412s, 2037 16,269,458 8,746,379 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.442s, 2037 25,858,961 11,636,532 FRB Ser. 06-A7, Class 1A1, 0.402s, 2036 F 24,014,804 12,244,141 FRB Ser. 06-A6, Class 1A1, 0.402s, 2036 12,429,040 6,857,689 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 9,842,000 9,417,121 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.146s, 2051 276,174,481 2,828,303 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,960,723 1,980,330 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,719,527 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 42,627,749 1,332,117 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A1, Class 1A1, 2.839s, 2036 22,973,935 12,405,925 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.518s, 2028 F 2,167,096 52,013 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.84s, 2050 260,000 271,829 FRB Ser. 07-C1, Class A2, 5.736s, 2050 6,150,768 6,170,979 Ser. 04-KEY2, Class D, 5.046s, 2039 4,390,000 3,901,613 38 MORTGAGE-BACKED SECURITIES (33.5%)* cont. Principal amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.362s, 2049 $2,184,271 $2,140,586 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.324s, 2037 5,528,668 414,650 Ser. 07-C5, Class X, IO, 4.44s, 2049 9,673,857 725,539 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 61,977 63,573 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 13,869,752 12,066,684 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.473s, 2012 5,035 1 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 784,383 39,219 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 75,904,835 3,909,099 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 52,974,136 1,684,578 FRB Ser. 06-QA4, Class A, 0.422s, 2036 8,419,814 3,652,094 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 1,590,000 1,590,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 1/2s, 2047 169,823,590 3,464,401 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 117,468,956 4,440,327 Ser. 06-AR7, Class X, IO, 0.9s, 2036 280,828,850 8,172,120 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 40,833,597 861,589 Ser. 06-AR8, Class X, IO, 0.4s, 2036 180,721,576 2,403,597 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 121,711,553 20,082,406 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.377s, 2046 78,467,620 1,126,795 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.392s, 2036 22,462,398 9,658,831 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR9, Class 2A, 1.022s, 2046 15,810,203 6,482,183 FRB Ser. 07-0C2, Class A3, 0.552s, 2037 F 13,287,859 6,874,553 Total mortgage-backed securities (cost $1,172,448,300) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $28,756,000 $12,078 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 34,889,000 221,894 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 34,889,000 280,508 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $34,889,000 $332,143 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 166,793,488 368,614 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 200,152,183 452,344 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 66,717,391 97,407 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 166,793,488 250,190 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 166,793,488 218,499 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 28,756,000 12,078 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 73,785,000 74 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 28,756,000 1,438 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 147,021,000 1,470 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 29,513,000 295 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 166,793,488 14,876,311 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 200,152,183 18,011,695 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $66,717,391 $6,817,850 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 166,793,488 17,186,401 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 166,793,488 17,501,641 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 256,698,000 9,031,919 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 23,292 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 28,756,000 1,438 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 147,021,000 1,470 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 46,213,000 1,849 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 147,954,000 1,025,321 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 256,698,000 34,336,695 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 153,027,000 6,265,078 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 20,642,000 935,950 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 256,698,000 9,445,460 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $28,756,000 $23,292 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 147,021,000 1,470 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 206,683,000 946,608 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 74,761,000 170,455 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 74,761,000 346,143 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 147,954,000 1,025,321 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 74,761,000 522,579 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 74,761,000 676,587 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 74,761,000 824,614 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 74,761,000 965,165 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 153,027,000 15,145,235 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 20,642,000 2,192,593 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 256,698,000 33,173,083 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 $88,935,500 $5,581,681 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 88,935,500 5,225,139 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 252,259,000 4,253,591 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 23,292 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 28,756,000 12,078 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 28,756,000 1,438 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 147,021,000 1,470 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 150,172,000 12,014 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 34,889,000 387,268 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 34,889,000 432,972 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 64,593,000 916,575 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 64,593,000 1,014,756 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 64,593,000 1,105,186 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 $88,935,500 $20,632,591 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 88,935,500 21,652,059 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 252,259,000 21,981,597 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 9,170,000 146,170 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 9,170,000 183,125 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 9,170,000 215,678 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 9,170,000 242,271 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 9,170,000 268,223 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 9,170,000 291,239 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 9,170,000 310,221 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 9,170,000 330,303 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 9,170,000 348,919 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 28,574,000 1,772,731 44 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $28,574,000 $2,219,057 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 28,574,000 2,553,087 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 2,643,073 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 4,084,402 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 252,259,000 4,343,900 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 23,292 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 28,756,000 12,078 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 28,756,000 131,702 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 28,756,000 144,068 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 28,756,000 157,583 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 28,756,000 171,098 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 28,756,000 1,438 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 28,756,000 180,300 45 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $147,021,000 $1,470 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 150,172,000 12,014 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 46,213,000 61,001 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 46,213,000 154,351 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 46,213,000 246,315 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 147,954,000 1,059,351 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 9,170,000 14,764 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 9,170,000 46,584 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 30,513,000 300,248 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 9,170,000 74,736 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 9,170,000 96,102 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 9,170,000 116,092 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 9,170,000 134,982 46 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $9,170,000 $149,196 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 9,170,000 164,510 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 64,593,000 1,149,109 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 9,170,000 177,440 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 64,593,000 1,261,501 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 30,513,000 316,725 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 64,593,000 1,357,099 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 28,574,000 354,032 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 28,574,000 760,926 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 28,574,000 1,070,096 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 7,148,091 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 20,184,557 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 252,259,000 21,552,000 47 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (11.5%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 $167,402,762 $225,994 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 93,911,146 114,572 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 2,643,073 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 4,084,402 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 219,811,000 3,201,767 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 28,756,000 23,292 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 28,756,000 12,078 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 28,756,000 1,438 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 147,021,000 1,470 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 167,402,762 16,892,613 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 93,911,146 9,883,209 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 110,751,000 7,148,091 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 237,217,000 20,184,555 Total purchased options outstanding (cost $474,217,412) 48 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $19,995,000 $17,645,588 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 3,495,000 3,526,321 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 13,993,000 3,379,310 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 94,368,000 88,611,552 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 6,340,000 1,479,845 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 $5,321,902 3,898,293 Brazil (Federal Republic of) unsec. notes 10s, 2017 7,250 3,967,489 Brazil (Federal Republic of) unsub. notes 10s, 2014 20,095 11,339,218 Chile (Republic of) notes 5 1/2s, 2020 CLP 1,856,500,000 3,969,475 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $3,725,000 3,576,000 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 286,400,000 5,407,111 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $9,340,000 10,686,548 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 333,000 304,080 Indonesia (Republic of) 144A notes 5 1/4s, 2042 6,875,000 7,210,156 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 2,560,000 3,811,379 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 450,000 487,688 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 1,875,000 2,596,875 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,310,000 1,421,337 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 3,255,000 3,969,538 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 123,450,000 4,165,507 Iraq (Republic of) 144A bonds 5.8s, 2028 $2,905,000 2,422,770 Peru (Republic of) bonds 6.95s, 2031 PEN 22,150,000 8,942,977 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 $854,080 1,010,043 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 1,200,000 1,190,400 Sri Lanka (Republic of) 144A notes 7.4s, 2015 1,300,000 1,376,622 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 6,800,000 7,116,200 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 10,015,000 11,558,011 Turkey (Republic of) unsec. notes 6 3/4s, 2040 5,080,000 5,535,930 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 2,700,000 2,298,510 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 5,075,000 5,056,781 Ukraine (Government of) 144A bonds 7 3/4s, 2020 9,780,000 8,361,900 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 10,415,000 8,957,212 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 14,610,000 14,080,388 Venezuela (Republic of) bonds 8 1/2s, 2014 2,850,000 2,854,047 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 3,600,000 3,159,468 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 4,150,000 4,330,982 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 4,935,000 5,406,441 Total foreign government and agency bonds and notes (cost $264,971,659) 49 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,257,176 $1,420,903 U.S. Government Agency Mortgage Obligations (6.6%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, May 1, 2042 54,000,000 55,286,717 3 1/2s, TBA, April 1, 2042 179,000,000 183,810,625 Total U.S. government and agency mortgage obligations (cost $240,835,485) U.S. TREASURY OBLIGATIONS (0.6%)* Principal amount Value U.S. Treasury Bonds 3.125%, November 15, 2041 i $10,000,000 $9,706,700 U.S. Treasury Inflation Protected Securities 2.000%, April 15, 2012 i 5,343,760 5,406,074 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 i 4,518,677 4,774,931 U.S. Treasury Inflation Protected Securities 0.625%, April 15, 2013 i 1,200,562 1,235,750 Total U.S. treasury obligations (cost $21,123,455) ASSET-BACKED SECURITIES (3.7%)* Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.117s, 2034 $265,627 $75,397 Countrywide Asset Backed Certificates FRB Ser. 06-25, Class 2A2, 0.362s, 2047 8,547,329 7,692,597 FRB Ser. 07-1, Class 2A2, 0.342s, 2037 26,340,502 22,784,534 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 3,936,546 157,462 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2B, 0.352s, 2037 17,245,463 10,347,278 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.242s, 2037 614,000 500,410 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 7,263,000 7,032,031 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 2,706,624 3,144,116 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $6,412,289 3,254,237 Ser. 94-4, Class B2, 8.6s, 2019 2,290,096 1,029,632 Ser. 93-1, Class B, 8.45s, 2018 599,294 421,608 Ser. 95-F, Class B2, 7.1s, 2021 79,947 77,893 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 75,865 67,485 GSAA Home Equity Trust FRB Ser. 07-3, Class A4A, 0.462s, 2047 F 22,072,820 9,378,337 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.242s, 2030 2,602,885 1,301,443 HSI Asset Securitization Corp. Trust FRB Ser. 07-NC1, Class A1, 0.342s, 2037 15,174,516 10,811,843 FRB Ser. 06-HE1, Class 2A1, 0.292s, 2036 721,351 321,903 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.412s, 2037 19,917,556 8,639,240 50 ASSET-BACKED SECURITIES (3.7%)* cont. Principal amount Value Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.372s, 2037 $13,595,366 $7,980,480 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.572s, 2037 12,403,510 4,031,141 FRB Ser. 06-HE3, Class A3, 0.392s, 2037 19,745,168 6,717,306 FRB Ser. 07-HE1, Class A2A, 0.372s, 2037 37,278,552 12,115,529 FRB Ser. 06-HE5, Class A2B, 0.352s, 2037 16,278,493 8,953,171 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 823,691 823,246 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.442s, 2034 339,132 96,726 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.491s, 2038 2,016,779 1,411,746 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 2,649,208 723,108 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A2, 5.92s, 2017 7,170,333 3,432,797 Ser. 01-C, Class A1, 5.16s, 2012 642,461 290,343 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 895,307 136,534 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 4,106,383 492,766 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 2,403,000 1,201,500 Total asset-backed securities (cost $141,808,648) SENIOR LOANS (1.7%)* c Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $1,295,213 $1,293,593 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 84,400 87,354 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 1,693,718 1,666,901 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,257,300 1,226,653 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 885,000 890,531 Communication services (0.1%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 1,688,799 1,678,244 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 26,535 26,478 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 1,987,780 1,949,267 Level 3 Financing, Inc. bank term loan FRN 2.729s, 2014 161,000 158,384 Consumer cyclicals (0.7%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 873,428 876,339 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 1,426,675 1,430,170 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 3,314,181 2,989,494 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,282,959 3,288,431 51 SENIOR LOANS (1.7%)* c cont. Principal amount Value Consumer cyclicals cont. Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 $2,665,350 $2,454,503 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.894s, 2016 4,921,601 3,982,806 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 871,401 259,605 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 2,034,039 605,975 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 758,970 226,110 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 402,198 377,563 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ 228,944 214,921 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,602,364 1,620,103 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 222,762 223,637 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 227,215 226,931 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 2,362,808 2,356,478 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 564,972 563,089 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 64,868 28,596 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 1,674,366 1,553,906 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.803s, 2014 1,068,811 1,055,298 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2 3/4s, 2014 106,275 104,931 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 3,221,563 2,115,761 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 1,020,833 945,824 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 1,457,264 1,384,401 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,493,713 1,488,111 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 2,596,930 2,590,066 Rite Aid Corp. bank term loan FRN Ser. B, 2s, 2014 411,157 403,139 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 67,761 67,662 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 164,372 164,577 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,046,065 2,036,972 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 562,908 561,701 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 2,505,000 2,306,166 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 507,975 507,340 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,665,328 1,661,165 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,618,550 2,616,586 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 2,895,725 2,895,725 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,652,754 1,634,678 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 610,000 610,508 52 SENIOR LOANS (1.7%)* c cont. Principal amount Value Technology (—%) First Data Corp. bank term loan FRN 4.245s, 2018 $574,435 $523,005 First Data Corp. bank term loan FRN Ser. B3, 2.995s, 2014 61,131 58,839 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 4,000,000 2,217,500 Total senior loans (cost $65,810,781) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,064,000 $1,686,440 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,045,000 1,184,769 Total convertible bonds and notes (cost $2,109,000) SHORT-TERM INVESTMENTS (10.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% e 8,803,046 $8,803,046 SSgA Prime Money Market Fund 0.12% P 15,690,000 15,690,000 Federal Home Loan Bank discount notes with an effective yield of 0.070%, May 23, 2012 $28,850,000 28,847,083 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.070%, May 29, 2012 25,000,000 24,997,181 Federal National Mortgage Association discount notes with an effective yield of 0.070%, May 30, 2012 15,530,000 15,528,218 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 11, 2012 11,700,000 11,699,383 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 24, 2012 50,000,000 49,986,750 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 17, 2012 41,250,000 41,240,513 U.S. Treasury Bills with an effective yield of 0.083%, May 3, 2012 ## 4,149,000 4,148,674 U.S. Treasury Bills with an effective yield of zero %, November 15, 2012 i 3,076,000 3,073,232 U.S. Treasury Bills with an effective yield of zero %, July 12, 2012 i 161,000 160,968 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.105%, November 15, 2012 ## 148,479,000 148,357,396 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.100%, October 18, 2012 ## 21,011,000 20,995,914 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.091%, July 26, 2012 # ## 16,539,000 16,534,650 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.060%, August 23, 2012 ## 4,678,000 4,675,773 Total short-term investments (cost $394,768,196) TOTAL INVESTMENTS Total investments (cost $4,207,335,541) 53 Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $3,639,790,490. † Non-income-producing security. The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). 54 e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $460,414,970 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.1% Netherlands 0.8% Russia 3.8 Brazil 0.7 Argentina 2.8 Germany 0.7 Venezuela 2.2 Turkey 0.6 Luxembourg 1.3 Mexico 0.5 Ukraine 1.0 Other 2.8 United Kingdom 0.9 Total 100.0% Indonesia 0.8 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/18/12 $403,503 $419,566 $16,063 Brazilian Real Buy 4/18/12 1,960,393 2,193,651 (233,258) British Pound Sell 4/18/12 11,569,988 11,536,089 (33,899) Chilean Peso Buy 4/18/12 935,270 941,095 (5,825) Chilean Peso Sell 4/18/12 935,270 935,806 536 Euro Sell 4/18/12 484,831 484,636 (195) Japanese Yen Sell 4/18/12 10,120,486 10,323,156 202,670 Mexican Peso Buy 4/18/12 302,012 302,151 (139) Mexican Peso Sell 4/18/12 302,012 303,837 1,825 Norwegian Krone Buy 4/18/12 1,866,291 1,849,008 17,283 Norwegian Krone Sell 4/18/12 1,866,291 1,891,685 25,394 Russian Ruble Buy 4/18/12 228,206 228,503 (297) 55 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Russian Ruble Sell 4/18/12 $228,206 $228,203 $(3) South African Rand Buy 4/18/12 467,583 475,464 (7,881) Swedish Krona Buy 4/18/12 6,060,341 5,977,483 82,858 Swedish Krona Sell 4/18/12 6,060,341 5,999,507 (60,834) Swiss Franc Buy 4/18/12 8,285,857 8,288,402 (2,545) Turkish Lira Buy 4/18/12 4,298,626 4,211,281 87,345 Turkish Lira Sell 4/18/12 4,298,626 4,341,699 43,073 Barclays Bank PLC Australian Dollar Buy 4/18/12 22,447,857 23,742,064 (1,294,207) Brazilian Real Buy 4/18/12 3,880,441 4,966,223 (1,085,782) British Pound Sell 4/18/12 29,870,824 29,773,967 (96,857) Canadian Dollar Buy 4/18/12 22,447,578 22,649,318 (201,740) Chilean Peso Buy 4/18/12 8,328,302 8,517,475 (189,173) Czech Koruna Sell 4/18/12 20,698,953 20,732,111 33,158 Euro Sell 4/18/12 53,043,415 53,030,819 (12,596) Hungarian Forint Buy 4/18/12 8,166,498 8,234,224 (67,726) Hungarian Forint Sell 4/18/12 8,166,498 8,136,455 (30,043) Indian Rupee Buy 4/18/12 2,116,116 2,157,660 (41,544) Indian Rupee Sell 4/18/12 2,116,116 2,135,508 19,392 Indonesian Rupiah Buy 4/18/12 8,019,802 8,033,454 (13,652) Japanese Yen Sell 4/18/12 27,863,700 28,418,889 555,189 Malaysian Ringgit Buy 4/18/12 8,103,169 8,257,518 (154,349) Mexican Peso Buy 4/18/12 2,524,947 2,494,662 30,285 New Zealand Dollar Sell 4/18/12 7,818,527 7,776,656 (41,871) Norwegian Krone Buy 4/18/12 15,708,103 15,930,820 (222,717) Polish Zloty Buy 4/18/12 8,110,052 8,114,003 (3,951) Russian Ruble Buy 4/18/12 228,210 228,650 (440) Russian Ruble Sell 4/18/12 228,210 228,246 36 Singapore Dollar Sell 4/18/12 18,342,687 18,423,517 80,830 South African Rand Buy 4/18/12 7,826,362 8,142,357 (315,995) South Korean Won Buy 4/18/12 7,991,468 8,092,231 (100,763) Swedish Krona Buy 4/18/12 55,164,169 54,904,763 259,406 Swiss Franc Sell 4/18/12 13,574,317 13,526,210 (48,107) Taiwan Dollar Sell 4/18/12 8,109,218 8,133,491 24,273 Turkish Lira Buy 4/18/12 10,132,275 10,246,067 (113,792) Citibank, N.A. Australian Dollar Buy 4/18/12 67,509,852 70,190,960 (2,681,108) Brazilian Real Buy 4/18/12 3,769,179 4,439,432 (670,253) British Pound Sell 4/18/12 35,158,742 34,915,045 (243,697) Canadian Dollar Sell 4/18/12 18,722,551 18,945,175 222,624 Chilean Peso Buy 4/18/12 1,332,613 1,334,603 (1,990) Chilean Peso Sell 4/18/12 1,332,613 1,340,224 7,611 Czech Koruna Sell 4/18/12 12,586,212 12,526,970 (59,242) Euro Sell 4/18/12 17,803,358 17,983,273 179,915 56 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Sell 4/18/12 $28,320,199 $28,884,127 $563,928 Mexican Peso Sell 4/18/12 3,302,013 3,271,820 (30,193) New Zealand Dollar Buy 4/18/12 93,740 94,903 (1,163) New Zealand Dollar Sell 4/18/12 93,740 94,247 507 Norwegian Krone Buy 4/18/12 58,318 157,571 (99,253) Polish Zloty Buy 4/18/12 4,413,922 4,524,815 (110,893) Singapore Dollar Sell 4/18/12 10,161,372 10,207,944 46,572 South African Rand Buy 4/18/12 5,406,419 5,708,637 (302,218) South Korean Won Buy 4/18/12 8,092,343 8,196,207 (103,864) Swedish Krona Buy 4/18/12 27,208,021 26,940,947 267,074 Swiss Franc Buy 4/18/12 4,460,473 4,396,125 64,348 Swiss Franc Sell 4/18/12 4,460,473 4,445,941 (14,532) Taiwan Dollar Sell 4/18/12 8,082,406 8,106,595 24,189 Turkish Lira Buy 4/18/12 6,470,410 6,684,932 (214,522) Credit Suisse AG Australian Dollar Buy 4/18/12 37,570,828 39,347,486 (1,776,658) Brazilian Real Buy 4/18/12 1,733,284 2,445,612 (712,328) British Pound Sell 4/18/12 32,323,581 32,050,608 (272,973) Canadian Dollar Buy 4/18/12 31,534,089 31,701,499 (167,410) Canadian Dollar Sell 4/18/12 31,534,089 31,899,022 364,933 Chilean Peso Buy 4/18/12 8,235,209 8,310,890 (75,681) Czech Koruna Sell 4/18/12 16,640,298 16,506,569 (133,729) Euro Sell 4/18/12 45,535,941 45,519,001 (16,940) Hungarian Forint Buy 4/18/12 8,390,497 8,453,348 (62,851) Hungarian Forint Sell 4/18/12 8,390,497 8,127,089 (263,408) Indian Rupee Buy 4/18/12 3,022,557 3,090,719 (68,162) Japanese Yen Sell 4/18/12 16,274,404 16,598,469 324,065 Mexican Peso Sell 4/18/12 5,884,366 6,057,563 173,197 New Zealand Dollar Sell 4/18/12 7,546,796 7,647,228 100,432 Norwegian Krone Sell 4/18/12 3,942,952 3,570,798 (372,154) Polish Zloty Buy 4/18/12 7,859,002 7,833,006 25,996 Russian Ruble Buy 4/18/12 185,715 185,568 147 Russian Ruble Sell 4/18/12 185,715 185,903 188 Singapore Dollar Sell 4/18/12 10,161,292 10,201,505 40,213 South African Rand Buy 4/18/12 4,906,888 5,193,531 (286,643) South Korean Won Buy 4/18/12 8,105,534 8,311,663 (206,129) Swedish Krona Buy 4/18/12 54,179,588 53,801,956 377,632 Swiss Franc Sell 4/18/12 25,446,236 25,355,215 (91,021) Taiwan Dollar Buy 4/18/12 16,471,610 16,513,480 (41,870) Taiwan Dollar Sell 4/18/12 16,471,611 16,495,068 23,457 Turkish Lira Buy 4/18/12 8,786,306 8,996,230 (209,924) Deutsche Bank AG Australian Dollar Buy 4/18/12 38,507,819 39,983,880 (1,476,061) Brazilian Real Buy 4/18/12 7,292,962 8,006,821 (713,859) 57 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. British Pound Sell 4/18/12 $631,102 $629,087 $(2,015) Canadian Dollar Buy 4/18/12 1,865,971 1,873,698 (7,727) Canadian Dollar Sell 4/18/12 1,865,971 1,887,546 21,575 Chilean Peso Buy 4/18/12 523,431 524,320 (889) Chilean Peso Sell 4/18/12 523,431 526,637 3,206 Czech Koruna Sell 4/18/12 16,713,845 16,621,557 (92,288) Euro Sell 4/18/12 47,879,001 47,947,457 68,456 Mexican Peso Sell 4/18/12 9,663,159 9,656,842 (6,317) New Zealand Dollar Sell 4/18/12 1,360,946 1,345,217 (15,729) Norwegian Krone Buy 4/18/12 2,338,664 2,317,208 21,456 Norwegian Krone Sell 4/18/12 2,338,664 2,371,139 32,475 Peruvian New Sol Sell 4/18/12 8,275,501 8,239,670 (35,831) Polish Zloty Buy 4/18/12 7,994,820 7,901,849 92,971 Singapore Dollar Sell 4/18/12 10,161,292 10,206,233 44,941 South African Rand Buy 4/18/12 7,823,006 8,151,267 (328,261) South Korean Won Buy 4/18/12 8,110,492 8,208,726 (98,234) Swedish Krona Buy 4/18/12 8,092,101 7,972,760 119,341 Swedish Krona Sell 4/18/12 8,092,101 8,007,280 (84,821) Swiss Franc Buy 4/18/12 7,582,627 7,556,755 25,872 Turkish Lira Buy 4/18/12 11,768,031 11,866,855 (98,824) Goldman Sachs International Australian Dollar Buy 4/18/12 1,702,322 2,729,720 (1,027,398) British Pound Sell 4/18/12 29,821,085 29,726,067 (95,018) Canadian Dollar Buy 4/18/12 27,499,671 27,598,685 (99,014) Canadian Dollar Sell 4/18/12 27,499,671 27,756,792 257,121 Chilean Peso Buy 4/18/12 3,437,043 3,457,650 (20,607) Czech Koruna Sell 4/18/12 16,464,663 16,305,614 (159,049) Euro Sell 4/18/12 42,307,916 42,292,225 (15,691) Japanese Yen Sell 4/18/12 27,989,841 28,547,894 558,053 Norwegian Krone Buy 4/18/12 18,974,525 19,232,874 (258,349) Singapore Dollar Sell 4/18/12 8,129,050 8,168,788 39,738 South African Rand Buy 4/18/12 7,688,872 7,866,163 (177,291) South Korean Won Buy 4/18/12 8,079,565 8,183,411 (103,846) Swedish Krona Buy 4/18/12 9,764,429 9,664,100 100,329 Swiss Franc Buy 4/18/12 3,162,041 3,170,397 (8,356) Taiwan Dollar Sell 4/18/12 8,104,485 8,142,961 38,476 Turkish Lira Buy 4/18/12 13,181,416 13,320,266 (138,850) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 34,079,803 35,371,960 (1,292,157) British Pound Sell 4/18/12 9,445,633 9,417,456 (28,177) Canadian Dollar Buy 4/18/12 3,597,441 3,612,520 (15,079) Canadian Dollar Sell 4/18/12 3,597,441 3,638,805 41,364 Czech Koruna Sell 4/18/12 16,464,674 16,305,799 (158,875) Euro Sell 4/18/12 25,436,074 25,406,085 (29,989) 58 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Indian Rupee Sell 4/18/12 $7,809,807 $7,940,955 $131,148 Japanese Yen Sell 4/18/12 52,064,170 52,183,904 119,734 New Zealand Dollar Buy 4/18/12 123,678 125,194 (1,516) New Zealand Dollar Sell 4/18/12 123,678 124,356 678 Norwegian Krone Buy 4/18/12 29,858,478 30,284,951 (426,473) Singapore Dollar Sell 4/18/12 10,161,292 10,204,602 43,310 South Korean Won Buy 4/18/12 8,017,957 8,087,965 (70,008) Swedish Krona Buy 4/18/12 1,660,937 1,621,972 38,965 Swedish Krona Sell 4/18/12 1,660,938 1,643,896 (17,042) Swiss Franc Buy 4/18/12 158,329 157,813 516 Swiss Franc Sell 4/18/12 158,329 156,035 (2,294) Turkish Lira Buy 4/18/12 9,903,307 9,927,380 (24,073) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 27,596,083 29,665,292 (2,069,209) Brazilian Real Buy 4/18/12 311,127 1,221,319 (910,192) British Pound Sell 4/18/12 41,270,162 40,976,950 (293,212) Canadian Dollar Buy 4/18/12 7,036,228 7,039,890 (3,662) Canadian Dollar Sell 4/18/12 7,036,228 7,121,374 85,146 Chilean Peso Buy 4/18/12 123,865 124,406 (541) Chilean Peso Sell 4/18/12 123,865 123,885 20 Czech Koruna Sell 4/18/12 20,818,543 20,674,642 (143,901) Euro Sell 4/18/12 47,839,388 47,928,007 88,619 Japanese Yen Sell 4/18/12 19,675,220 20,631,538 956,318 Mexican Peso Sell 4/18/12 8,736,925 8,802,784 65,859 New Zealand Dollar Buy 4/18/12 424,774 430,240 (5,466) New Zealand Dollar Sell 4/18/12 424,774 427,097 2,323 Norwegian Krone Buy 4/18/12 23,326,582 23,699,095 (372,513) Peruvian New Sol Sell 4/18/12 4,218,857 4,203,414 (15,443) Polish Zloty Buy 4/18/12 8,226,762 8,343,179 (116,417) Russian Ruble Sell 4/18/12 4,294,318 4,288,605 (5,713) Singapore Dollar Sell 4/18/12 26,471,737 26,588,813 117,076 South African Rand Buy 4/18/12 4,351,829 4,379,114 (27,285) South Korean Won Buy 4/18/12 8,083,546 8,181,453 (97,907) Swedish Krona Buy 4/18/12 28,669,892 28,357,504 312,388 Swedish Krona Sell 4/18/12 28,669,892 28,331,360 (338,532) Swiss Franc Sell 4/18/12 23,722,453 23,640,078 (82,375) Taiwan Dollar Sell 4/18/12 8,174,770 8,203,279 28,509 Turkish Lira Buy 4/18/12 1,193,696 1,433,155 (239,459) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 27,779,530 28,847,853 (1,068,323) Brazilian Real Buy 4/18/12 16,328,652 17,193,110 (864,458) Brazilian Real Sell 4/18/12 16,328,652 16,300,866 (27,786) British Pound Sell 4/18/12 4,680,326 4,495,496 (184,830) Canadian Dollar Sell 4/18/12 17,091,405 17,001,658 (89,747) 59 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Chilean Peso Buy 4/18/12 $1,045,872 $1,047,648 $(1,776) Chilean Peso Sell 4/18/12 1,045,872 1,045,856 (16) Czech Koruna Sell 4/18/12 20,748,192 20,663,165 (85,027) Euro Sell 4/18/12 52,559,518 52,615,770 56,252 Hungarian Forint Buy 4/18/12 8,166,498 8,213,624 (47,126) Hungarian Forint Sell 4/18/12 8,166,499 8,117,812 (48,687) Indian Rupee Buy 4/18/12 3,224,998 3,259,701 (34,703) Indian Rupee Sell 4/18/12 3,224,998 3,283,727 58,729 Japanese Yen Buy 4/18/12 3,420,542 2,912,587 507,955 Mexican Peso Sell 4/18/12 1,302,970 1,655,267 352,297 New Zealand Dollar Buy 4/18/12 421,339 426,977 (5,638) New Zealand Dollar Sell 4/18/12 421,339 423,644 2,305 Norwegian Krone Sell 4/18/12 3,334,831 2,737,927 (596,904) Polish Zloty Buy 4/18/12 8,227,982 8,314,557 (86,575) Russian Ruble Buy 4/18/12 185,718 185,957 (239) Russian Ruble Sell 4/18/12 185,718 185,593 (125) Singapore Dollar Sell 4/18/12 16,308,456 16,379,536 71,080 South African Rand Buy 4/18/12 1,874,613 2,430,952 (556,339) South Korean Won Buy 4/18/12 8,103,702 8,117,565 (13,863) Swedish Krona Buy 4/18/12 27,644,283 27,340,619 303,664 Swiss Franc Sell 4/18/12 14,329,622 14,285,777 (43,845) Taiwan Dollar Buy 4/18/12 143,990 127,264 16,726 Turkish Lira Buy 4/18/12 9,685,520 9,635,007 50,513 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 12,395,761 13,402,748 (1,006,987) Brazilian Real Buy 4/18/12 5,202,364 6,634,443 (1,432,079) British Pound Sell 4/18/12 10,679,473 10,596,510 (82,963) Canadian Dollar Buy 4/18/12 1,272,043 1,239,420 32,623 Chilean Peso Buy 4/18/12 8,113,829 8,172,090 (58,261) Czech Koruna Sell 4/18/12 24,934,373 24,789,615 (144,758) Euro Sell 4/18/12 40,015,940 39,985,084 (30,856) Hungarian Forint Buy 4/18/12 7,388,979 7,504,179 (115,200) Japanese Yen Sell 4/18/12 28,962,186 29,768,922 806,736 Mexican Peso Sell 4/18/12 183,291 257,143 73,852 New Zealand Dollar Buy 4/18/12 435,408 440,691 (5,283) New Zealand Dollar Sell 4/18/12 435,408 437,748 2,340 Norwegian Krone Buy 4/18/12 6,810,114 7,289,402 (479,288) Polish Zloty Buy 4/18/12 4,275,374 4,325,333 (49,959) Russian Ruble Buy 4/18/12 228,213 228,428 (215) Russian Ruble Sell 4/18/12 228,213 228,133 (80) Singapore Dollar Sell 4/18/12 10,171,554 10,215,316 43,762 South African Rand Buy 4/18/12 15,879,082 16,253,774 (374,692) South Korean Won Buy 4/18/12 8,021,349 8,260,434 (239,085) Swedish Krona Buy 4/18/12 27,687,351 27,460,278 227,073 Swiss Franc Sell 4/18/12 28,819,456 28,712,882 (106,574) 60 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $3,299,674,336) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Taiwan Dollar Buy 4/18/12 $24,642,934 $24,657,486 $(14,552) Taiwan Dollar Sell 4/18/12 24,642,934 24,688,022 45,088 Turkish Lira Buy 4/18/12 7,675,343 8,070,798 (395,455) UBS AG Australian Dollar Buy 4/18/12 16,909,365 17,579,601 (670,236) Brazilian Real Buy 4/18/12 31,866,192 33,264,638 (1,398,446) Brazilian Real Sell 4/18/12 31,866,192 32,278,003 411,811 British Pound Sell 4/18/12 18,224,387 17,483,424 (740,963) Canadian Dollar Buy 4/18/12 27,250,815 27,518,713 (267,898) Czech Koruna Sell 4/18/12 24,905,939 24,926,471 20,532 Euro Sell 4/18/12 15,724,387 15,693,035 (31,352) Hungarian Forint Buy 4/18/12 8,208,886 8,179,272 29,614 Indian Rupee Buy 4/18/12 243,216 245,712 (2,496) Indian Rupee Sell 4/18/12 243,216 247,991 4,775 Japanese Yen Buy 4/18/12 8,458,356 7,727,994 730,362 Mexican Peso Sell 4/18/12 966,944 1,428,894 461,950 New Zealand Dollar Buy 4/18/12 398,844 403,538 (4,694) New Zealand Dollar Sell 4/18/12 398,844 401,051 2,207 Norwegian Krone Sell 4/18/12 38,434,602 38,299,078 (135,524) Polish Zloty Buy 4/18/12 8,226,762 8,248,526 (21,764) Russian Ruble Buy 4/18/12 185,705 185,477 228 Russian Ruble Sell 4/18/12 185,705 186,146 441 Singapore Dollar Sell 4/18/12 10,171,554 10,220,624 49,070 South African Rand Buy 4/18/12 9,243,238 9,372,294 (129,056) South Korean Won Buy 4/18/12 7,932,672 8,138,819 (206,147) Swedish Krona Buy 4/18/12 63,106,252 62,459,933 646,319 Swiss Franc Sell 4/18/12 25,684,560 25,598,057 (86,503) Taiwan Dollar Buy 4/18/12 25,227 11,938 13,289 Turkish Lira Buy 4/18/12 5,323,223 5,661,502 (338,279) Westpac Banking Corp. Australian Dollar Buy 4/18/12 15,079,229 16,680,886 (1,601,657) British Pound Sell 4/18/12 6,503,740 6,482,692 (21,048) Canadian Dollar Buy 4/18/12 27,414,280 27,574,726 (160,446) Canadian Dollar Sell 4/18/12 27,414,280 27,268,536 (145,744) Euro Sell 4/18/12 26,032,249 26,020,642 (11,607) Japanese Yen Sell 4/18/12 17,095,791 17,860,073 764,282 Mexican Peso Sell 4/18/12 16,255,627 16,432,133 176,506 New Zealand Dollar Buy 4/18/12 502,482 508,640 (6,158) New Zealand Dollar Sell 4/18/12 502,482 505,237 2,755 Norwegian Krone Buy 4/18/12 5,483,166 5,558,218 (75,052) Swedish Krona Buy 4/18/12 40,705,225 40,266,211 439,014 Swiss Franc Buy 4/18/12 2,597,862 2,588,312 9,550 Swiss Franc Sell 4/18/12 2,597,862 2,560,274 (37,588) Total 61 FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 20 $2,404,891 Jun-12 $3,625 Canadian Government Bond 10 yr (Long) 398 52,363,064 Jun-12 (93,370) Euro-Bobl 5 yr (Long) 54 8,938,373 Jun-12 12,099 Euro-Bund 10 yr (Short) 202 37,310,222 Jun-12 (101,633) Euro-Schatz 2 yr (Long) 104 15,303,832 Jun-12 416 Euro-Swiss Franc 3 Month (Short) 541 149,663,482 Jun-12 (1,473,275) Euro-Swiss Franc 3 Month (Short) 547 151,308,187 Dec-12 (1,999,034) Japanese Government Bond 10 yr (Long) 33 56,618,702 Jun-12 (80,101) Japanese Government Bond 10 yr Mini (Long) 34 5,831,388 Jun-12 (10,454) U.K. Gilt 10 yr (Long) 2 366,331 Jun-12 (36) Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $13,516,000 Jun-12/2.183 $106,236 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 41,851,085 Aug-16/4.35 4,614,668 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 117,617,000 Apr-12/2.4275 1,551,368 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 20,415,000 Apr-12/2.111 28,377 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 13,516,000 Jun-12/2.183 106,236 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 123,579,123 Jun-16/4.39 9,074,786 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 86,626,761 Jul-16/4.67 11,194,776 62 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. $106,463,926 Aug-16/4.68 $13,817,846 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 35,487,976 Jul-16/4.80 4,874,699 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 86,626,761 Jul-16/4.67 3,187,518 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 106,463,926 Aug-16/4.68 3,898,177 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 35,487,976 Jul-16/4.80 1,215,002 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 123,579,123 Jun-16/4.89 1,995,926 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 20,415,000 Apr-12/2.111 28,377 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 126,012 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 117,617,000 Apr-12/2.4275 1,551,368 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 122,210,000 Jul-12/2.6075 3,738,404 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 97,522,326 May-16/4.11 6,246,110 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 125,585,277 Jun-16/4.12 8,078,399 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 377,999,419 May-16/4.705 32,163,593 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 377,999,419 May-16/4.705 6,508,394 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 97,522,326 May-16/5.11 1,420,510 63 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. $125,585,277 Jun-16/5.12 $1,830,154 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 126,012 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 57,509,000 May-12/2.324 598,094 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 57,509,000 Jun-12/2.346 794,774 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 57,509,000 Jul-12/2.372 965,001 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 57,509,000 Aug-12/2.394 1,101,872 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 57,509,000 Sep-12/2.419 1,227,242 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 117,617,000 Apr-12/2.4275 1,551,368 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 57,509,000 Oct-12/2.443 1,343,410 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 142,538,000 Aug-12/2.4475 3,174,321 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 122,210,000 Jul-12/2.6075 3,738,404 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 10,878,400 Aug-12/2.855 523,360 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 10,878,400 Aug-12/2.855 89,420 64 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. $20,415,000 Apr-12/2.111 $28,377 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 126,012 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 13,516,000 Jun-12/2.183 106,236 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 117,617,000 Apr-12/2.4275 1,551,368 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 120,138,000 Apr-12/2.498 2,269,407 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 100,615,452 May-16/4.60 8,136,470 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 261,144,697 May-16/4.765 22,755,888 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 100,615,452 May-16/4.60 1,848,608 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 261,144,697 May-16/4.765 4,403,422 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 20,415,000 Apr-12/2.111 28,377 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 126,012 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 13,516,000 Jun-12/2.183 106,236 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 16,102,000 Nov-12/2.32 298,048 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 16,102,000 Nov-12/2.335 310,286 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 16,102,000 Dec-12/2.345 321,718 65 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. $16,102,000 Dec-12/2.355 $332,828 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 16,102,000 Jan-13/2.3625 339,269 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 117,617,000 Apr-12/2.4275 1,551,368 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 120,138,000 Apr-12/2.498 2,269,407 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 23,867,000 Apr-12/2.60 663,025 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 122,210,000 Jul-12/2.61875 3,819,063 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 17,343,000 Jul-12/2.6825 622,440 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 42,739,547 Sep-16/3.49 2,652,416 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 101,118,714 May-16/4.36 7,326,860 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 42,739,547 Sep-16/3.49 2,938,771 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 101,118,714 May-16/4.86 1,647,729 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 20,415,000 Apr-12/2.111 28,377 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 13,802,000 Jul-12/2.1714 126,012 66 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $13,516,000 Jun-12/2.183 $106,236 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 117,617,000 Apr-12/2.4275 1,551,368 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 153,027,000 Sep-15/4.04 15,145,235 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.375 20,890,504 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.46 21,969,648 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 122,794,492 Jun-16/4.575 9,812,876 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 89,044,022 Jul-16/4.74 11,910,796 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 49,952,737 Jul-16/4.79 6,839,429 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 95,125,800 Apr-12/4.8675 22,361,222 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 21,412,000 May-12/5.51 6,224,468 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 153,027,000 Sep-15/4.04 6,265,078 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.375 5,581,681 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 88,935,500 Aug-15/4.46 5,225,139 67 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $295,664,000) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. $122,794,492 Jun-16/4.575 $2,293,187 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 89,044,022 Jul-16/4.74 3,133,014 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 49,952,737 Jul-16/4.79 1,715,929 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 95,125,800 Apr-12/4.8675 95 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 21,412,000 May-12/5.51 21 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $103,643,945) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $101,000,000 4/12/12 $103,714,375 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $233,714,000 $— 3/23/14 0.643% 3 month USD- LIBOR-BBA $(293,159) 314,873,000 — 3/23/17 1.4045% 3 month USD- LIBOR-BBA (2,151,708) 129,195,000 — 3/23/22 3 month USD- LIBOR-BBA 2.388% 1,244,423 7,155,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 74,843 66,720,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA 275,861 CAD 27,137,000 — 3/12/14 1.385% 3 month CAD- BA-CDOR 3,828 CAD 105,233,000 — 3/12/17 1.756% 3 month CAD- BA-CDOR 467,027 CAD 11,614,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 142,796 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $333,871,000 $(834,677) 3/23/14 0.52% 3 month USD- LIBOR-BBA $(433,037) 19,124,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 61,579 27,048,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 313,216 59,006,000 — 3/14/14 3 month USD- LIBOR-BBA 0.57% (5,405) 10,968,000 — 3/14/42 3 month USD- LIBOR-BBA 2.84% (415,223) 13,298,000 — 3/14/17 1.136% 3 month USD- LIBOR-BBA 65,962 25,432,000 — 3/14/22 3 month USD- LIBOR-BBA 2.08% (429,637) 74,019,000 — 3/14/17 3 month USD- LIBOR-BBA 1.133% (377,626) 86,296,000 — 3/14/22 2.078% 3 month USD- LIBOR-BBA 1,473,720 7,944,000 — 3/14/42 2.834% 3 month USD- LIBOR-BBA 310,416 26,635,000 — 3/14/22 3 month USD- LIBOR-BBA 2.0975% (407,150) 19,959,000 — 3/15/22 3 month USD- LIBOR-BBA 2.145% (239,315) 13,306,000 — 3/15/14 3 month USD- LIBOR-BBA 0.595% 4,934 214,344,000 — 3/15/22 3 month USD- LIBOR-BBA 2.18551% (1,773,124) 942,312,000 — 3/15/14 3 month USD- LIBOR-BBA 0.5965% 378,285 724,186,000 — 3/15/17 3 month USD- LIBOR-BBA 1.1815% (2,598,783) 89,725,000 — 3/15/22 3 month USD- LIBOR-BBA 2.1255% (1,236,321) 133,300,000 — 3/15/42 2.8737% 3 month USD- LIBOR-BBA 4,619,707 30,993,000 — 3/19/14 3 month USD- LIBOR-BBA 0.624% 28,419 9,369,000 — 3/19/17 3 month USD- LIBOR-BBA 1.324% 29,047 44,329,000 — 3/19/22 2.33% 3 month USD- LIBOR-BBA (203,276) 2,163,000 — 3/19/42 3.083% 3 month USD- LIBOR-BBA (16,064) 2,079,000 — 3/19/19 3 month USD- LIBOR-BBA 1.835% 9,502 40,662,000 — 3/20/14 3 month USD- LIBOR-BBA 0.6362% 47,026 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $39,484,000 $— 3/20/17 1.37% 3 month USD- LIBOR-BBA $(210,084) 78,656,000 — 3/20/22 3 month USD- LIBOR-BBA 2.3975% 843,561 116,208,000 — 3/20/14 3 month USD- LIBOR-BBA 0.642% 147,385 37,246,000 — 3/20/17 3 month USD- LIBOR-BBA 1.386% 227,037 166,729,000 — 3/20/22 2.405% 3 month USD- LIBOR-BBA (1,903,541) 7,890,000 — 3/20/42 3.151% 3 month USD- LIBOR-BBA (166,597) 11,974,000 — 3/22/22 2.4425% 3 month USD- LIBOR-BBA (176,244) 407,000 — 3/22/14 3 month USD- LIBOR-BBA 0.667% 706 1,505,000 — 3/22/22 2.465% 3 month USD- LIBOR-BBA (25,261) 1,055,000 — 3/22/17 3 month USD- LIBOR-BBA 1.467% 10,481 148,000 — 3/22/42 3.173% 3 month USD- LIBOR-BBA (3,761) 33,763,000 — 3/22/14 0.66125% 3 month USD- LIBOR-BBA (54,818) 10,822,000 — 3/22/22 3 month USD- LIBOR-BBA 2.44125% 158,094 4,275,000 — 3/23/14 3 month USD- LIBOR-BBA 0.639% 5,017 5,609,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (5,150) 628,000 — 3/26/17 3 month USD- LIBOR-BBA 1.3675% 3,002 65,954,000 — 3/26/14 0.62625% 3 month USD- LIBOR-BBA (58,570) 13,118,000 — 3/26/22 2.355% 3 month USD- LIBOR-BBA (81,963) 33,360,000 — 4/02/22 2.2325% 3 month USD- LIBOR-BBA 184,814 100,684,000 — 4/03/22 3 month USD- LIBOR-BBA 2.30% 61,417 AUD 56,076,000 — 3/20/17 6 month AUD- BBR-BBSW 4.52% 338,735 AUD 41,099,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (177,189) AUD 57,991,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (235,318) AUD 23,822,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (102,703) 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. AUD 151,507,000 $— 3/20/17 4.52% 6 month AUD- BBR-BBSW $(915,199) AUD 54,364,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 808,658 AUD 22,446,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 462,353 EUR 157,496,000 — 3/23/14 6 month EUR- EURIBOR- REUTERS 1.105% 91,357 EUR 157,493,000 — 3/23/17 1.66% 6 month EUR- EURIBOR- REUTERS (816,412) EUR 61,246,000 — 3/23/22 2.375% 6 month EUR- EURIBOR- REUTERS (597,521) EUR 10,499,000 — 3/23/42 6 month EUR- EURIBOR- REUTERS 2.635% 225,477 EUR 62,248,000 — 3/28/14 1.097% 6 month EUR- EURIBOR- REUTERS (33,122) EUR 18,274,000 — 3/28/22 6 month EUR- EURIBOR- REUTERS 2.375% 173,657 EUR 68,392,000 — 3/28/17 6 month EUR- EURIBOR- REUTERS 1.643% 270,394 EUR 5,185,000 — 3/28/42 2.627% 6 month EUR- EURIBOR- REUTERS (99,000) GBP 35,800,000 — 1/23/22 2.4275% 6 month GBP- LIBOR-BBA (67,448) GBP 9,186,700 — 2/17/17 6 month GBP- LIBOR-BBA 1.6575% 48,663 GBP 4,718,000 — 2/17/22 6 month GBP- LIBOR-BBA 2.48% 39,563 GBP 81,650,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (7,237,559) GBP 36,488,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (4,826,241) GBP 123,490,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 11,458,266 GBP 108,184,000 — 3/20/14 6 month GBP- LIBOR-BBA 1.2925% 204,133 GBP 8,290,000 — 3/20/42 6 month GBP- LIBOR-BBA 3.3325% 270,847 GBP 34,214,000 — 3/26/17 6 month GBP- LIBOR-BBA 1.7005% 243,390 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. GBP 110,570,000 $— 3/26/14 1.2825% 6 month GBP- LIBOR-BBA $(174,909) JPY 13,431,182,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 40,190 JPY 6,715,591,000 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% (27,679) JPY 13,431,182,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% (267,238) JPY 52,475,700,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (49,261) JPY 21,192,100,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA 88,549 JPY 40,731,800,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (32,311) JPY 5,427,800,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (20,221) JPY 3,800,000,000 — 3/30/22 6 month JPY- LIBOR-BBA 1.04375% 39,882 JPY 2,099,000,000 — 3/30/42 6 month JPY- LIBOR-BBA 1.9175% 67,374 Citibank, N.A. $10,846,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (121,475) 27,048,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 313,216 391,311,000 — 3/23/14 3 month USD- LIBOR-BBA 0.646% 514,581 441,839,000 — 3/23/17 1.4259% 3 month USD- LIBOR-BBA (3,480,953) 43,369,000 — 3/23/22 2.4285% 3 month USD- LIBOR-BBA (579,025) 2,585,000 — 3/23/42 3 month USD- LIBOR-BBA 3.1348% 45,517 3,663,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 4,595 473,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (3,403) 1,882,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (21,410) 33,360,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA 125,222 Credit Suisse International 27,048,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 313,216 12,257,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 33,216 189,917,000 — 3/19/14 3 month USD- LIBOR-BBA 0.651% 276,512 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $1,078,017,000 $— 3/19/17 3 month USD- LIBOR-BBA 1.377% $6,131,717 2,959,000 — 3/19/42 3 month USD- LIBOR-BBA 3.1405% 56,416 477,765,000 — 3/19/22 2.388% 3 month USD- LIBOR-BBA (4,737,021) 11,115,000 — 3/19/42 3.075% 3 month USD- LIBOR-BBA (64,622) 66,739,000 — 3/19/22 2.35125% 3 month USD- LIBOR-BBA (435,987) 382,431,000 — 3/20/14 3 month USD- LIBOR-BBA 0.64% 469,500 158,693,000 — 3/20/17 1.38625% 3 month USD- LIBOR-BBA (968,931) 49,680,000 — 3/20/22 2.406% 3 month USD- LIBOR-BBA (571,682) 24,595,000 — 3/20/42 3 month USD- LIBOR-BBA 3.14% 464,392 66,739,000 — 3/20/22 2.383% 3 month USD- LIBOR-BBA (627,364) 61,550,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65125% 87,469 36,044,000 — 3/22/17 3 month USD- LIBOR-BBA 1.4425% 314,986 29,778,000 — 3/22/22 3 month USD- LIBOR-BBA 2.4425% 438,300 2,420,000 — 3/22/42 3.17% 3 month USD- LIBOR-BBA (60,018) 29,031,000 — 3/22/22 2.47125% 3 month USD- LIBOR-BBA (503,865) 87,090,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6675% 151,987 56,087,000 — 3/27/22 2.311% 3 month USD- LIBOR-BBA (122,890) 482,242,000 — 3/28/14 0.6075% 3 month USD- LIBOR-BBA (240,209) 59,337,000 — 3/28/22 3 month USD- LIBOR-BBA 2.358% 382,960 82,820,000 — 3/28/17 3 month USD- LIBOR-BBA 1.356% 344,571 18,500,000 — 3/28/42 3.085% 3 month USD- LIBOR-BBA (132,359) CAD 19,079,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 234,580 CAD 34,185,000 — 3/12/17 3 month CAD- BA-CDOR 1.756% (151,714) CAD 41,980,000 — 3/20/17 2.04125% 3 month CAD- BA-CDOR (377,582) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CAD 28,696,000 $— 3/21/22 3 month CAD- BA-CDOR 2.695% $352,932 CHF 388,915,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% (192,274) CHF 82,598,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% (238,075) CHF 107,992,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (151,053) CHF 53,492,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (200,841) CHF 44,643,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 231,538 CHF 189,427,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 129,905 CHF 10,980,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (128,016) CHF 9,426,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 48,949 CHF 52,580,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% (8,013) CHF 26,363,000 — 3/29/22 6 month CHF- LIBOR-BBA 1.15% 71,789 GBP 81,675,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 6,395,329 GBP 18,740,000 — 3/21/22 2.60% 6 month GBP- LIBOR-BBA (427,539) MXN 364,910,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 984,451 SEK 130,020,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 570,105 SEK 130,020,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 349,782 SEK 130,020,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (427,883) SEK 66,068,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE 72,740 SEK 85,921,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE 103,140 SEK 147,000,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 75,151 SEK 14,970,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 17,447 SEK 216,805,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (444,218) SEK 174,258,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 459,257 SEK 305,880,000 — 3/22/14 3 month SEK- STIBOR-SIDE 2.03% (91,668) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 115,141,000 $— 3/22/17 2.33% 3 month SEK- STIBOR-SIDE $1,718 SEK 133,515,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (157,563) Deutsche Bank AG $5,491,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (65,068) 27,048,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 313,216 22,444,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 403,094 182,340,000 — 3/01/14 0.5815% 3 month USD- LIBOR-BBA (24,396) 423,219,000 — 3/05/14 3 month USD- LIBOR-BBA 0.567% (58,097) 1,736,904,000 — 3/05/17 1.1673% 3 month USD- LIBOR-BBA 6,542,440 350,034,000 — 3/05/22 2.133% 3 month USD- LIBOR-BBA 4,326,166 47,873,000 — 3/05/42 3 month USD- LIBOR-BBA 2.856% (1,797,014) 28,562,000 — 3/06/22 2.064% 3 month USD- LIBOR-BBA 534,974 51,618,000 — 3/06/17 3 month USD- LIBOR-BBA 1.09% (390,059) 71,577,000 — 3/06/42 2.807% 3 month USD- LIBOR-BBA 3,401,646 55,058,000 — 3/07/17 3 month USD- LIBOR-BBA 1.106% (375,618) 29,595,000 — 3/07/22 2.061% 3 month USD- LIBOR-BBA 563,653 76,048,000 — 3/07/42 2.79% 3 month USD- LIBOR-BBA 3,880,695 117,103,800 — 3/12/22 3 month USD- LIBOR-BBA 2.092% (1,953,171) 125,852,000 — 3/19/22 2.335% 3 month USD- LIBOR-BBA (635,212) 6,730,000 — 3/26/22 2.34% 3 month USD- LIBOR-BBA (32,749) 80,185,000 — 4/03/17 3 month USD- LIBOR-BBA 1.291% 52,922 EUR 299,300,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (39,372,508) MXN 364,910,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 1,097,820 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $88,823,000 $(2,467,059) 3/26/22 2.075% 3 month USD- LIBOR-BBA $(739,385) 27,048,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 313,216 22,444,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 403,094 169,095,300 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% (95,119) 45,563,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 21,633 255,032,000 — 3/20/14 3 month USD- LIBOR-BBA 0.625% 234,652 92,585,000 — 3/20/17 1.365% 3 month USD- LIBOR-BBA (469,332) 37,459,000 — 3/20/22 2.3825% 3 month USD- LIBOR-BBA (350,246) 53,816,000 — 3/20/42 3 month USD- LIBOR-BBA 3.1285% 891,088 66,739,000 — 3/21/22 3 month USD- LIBOR-BBA 2.405% 758,377 2,390,810,000 — 3/22/14 0.6345% 3 month USD- LIBOR-BBA (2,555,577) 833,213,000 — 3/22/17 1.4097% 3 month USD- LIBOR-BBA (5,949,738) 249,399,000 — 3/22/22 3 month USD- LIBOR-BBA 2.413% 2,995,666 80,108,000 — 3/22/42 3 month USD- LIBOR-BBA 3.1405% 1,508,707 66,720,000 — 3/30/22 3 month USD- LIBOR-BBA 2.273125% (96,941) 66,720,000 — 4/03/22 3 month USD- LIBOR-BBA 2.245% (301,574) AUD 23,220,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (439,411) CHF 117,288,000 — 3/15/14 6 month CHF- LIBOR-BBA 0.18% (33,401) CHF 81,629,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA 518,788 CHF 43,783,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 208,044 CHF 26,188,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 56,508 EUR 242,900,000 — 9/29/13 1.47% 6 month EUR- EURIBOR- REUTERS (4,454,148) 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 97,800,000 $— 9/29/15 6 month EUR- EURIBOR- REUTERS 1.775% $3,320,896 EUR 249,000,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 12,880,149 EUR 9,800,000 — 9/29/41 6 month EUR- EURIBOR- REUTERS 2.745% 674,537 EUR 23,449,000 — 3/23/22 2.385% 6 month EUR- EURIBOR- REUTERS (257,299) EUR 37,271,000 — 3/26/17 1.6275% 6 month EUR- EURIBOR- REUTERS (109,326) GBP 70,096,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 411,475 GBP 36,428,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 373,062 GBP 66,299,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 99,683 GBP 6,020,000 — 2/8/22 6 month GBP- LIBOR-BBA 2.4825% 58,122 GBP 39,080,000 — 2/8/17 1.625% 6 month GBP- LIBOR-BBA (123,466) GBP 12,190,000 — 2/8/42 6 month GBP- LIBOR-BBA 3.145% (333,899) GBP 179,770,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (84,563) GBP 195,714,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (170,286) GBP 63,643,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (4,048,466) GBP 63,644,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (3,457,080) GBP 3,700,000 — 2/17/42 3.2075% 6 month GBP- LIBOR-BBA 17,575 GBP 80,969,900 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (151,756) GBP 88,847,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND (64,253) GBP 16,426,000 — 2/24/17 6 month GBP- LIBOR-BBA 1.565% (35,640) 77 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 5,671,000 $— 2/24/22 6 month GBP- LIBOR-BBA 2.39% $(31,100) GBP 7,837,000 — 2/24/42 3.13125% 6 month GBP- LIBOR-BBA 233,468 GBP 88,452,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 64,937 GBP 20,895,000 — 3/2/17 6 month GBP- LIBOR-BBA 1.5475% (80,697) GBP 14,889,000 — 3/2/22 6 month GBP- LIBOR-BBA 2.3975% (73,985) GBP 1,860,000 — 3/2/42 6 month GBP- LIBOR-BBA 3.135% (54,138) GBP 25,303,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (2,754) GBP 3,276,000 — 3/9/42 3.11% 6 month GBP- LIBOR-BBA 123,302 GBP 4,121,000 — 3/14/42 6 month GBP- LIBOR-BBA 3.2575% 37,893 GBP 23,261,000 — 3/14/17 1.6925% 6 month GBP- LIBOR-BBA (163,850) GBP 172,973,000 — 3/16/14 6 month GBP- LIBOR-BBA 1.31% 418,201 GBP 31,225,000 — 3/16/17 1.79% 6 month GBP- LIBOR-BBA (454,466) GBP 17,716,000 — 3/16/22 2.67% 6 month GBP- LIBOR-BBA (594,857) GBP 10,601,000 — 3/16/42 6 month GBP- LIBOR-BBA 3.3875% 536,746 SEK 228,202,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 301,106 SEK 228,202,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (541,375) SEK 731,662,100 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (538,748) SEK 162,592,100 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 307,548 SEK 220,983,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 269,819 SEK 86,160,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% (115,174) SEK 174,356,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (266,455) SEK 174,597,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% (26,722) 78 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA $8,827,000 $— 3/23/22 2.39% 3 month USD- LIBOR-BBA $(86,616) 217,989,000 — 3/23/14 3 month USD- LIBOR-BBA 0.639% 255,802 190,825,000 — 3/23/17 1.398% 3 month USD- LIBOR-BBA (1,242,677) 1,513,950,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (1,390,126) 763,832,000 — 3/26/17 3 month USD- LIBOR-BBA 1.3425% 2,717,345 151,119,000 — 3/26/22 2.3245% 3 month USD- LIBOR-BBA (520,440) 196,758,000 — 3/26/42 3 month USD- LIBOR-BBA 3.0525% 134,783 57,795,000 — 3/26/17 1.3575% 3 month USD- LIBOR-BBA (247,891) 27,048,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 313,216 CAD 41,210,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 389,772 CAD 313,218,000 — 3/13/14 1.4025% 3 month CAD- BA-CDOR (61,387) CAD 6,457,000 — 3/13/22 2.43% 3 month CAD- BA-CDOR 71,453 CAD 16,196,000 — 3/13/17 3 month CAD- BA-CDOR 1.78% (53,377) CAD 35,953,000 — 3/13/17 1.8025% 3 month CAD- BA-CDOR 79,859 CAD 58,846,000 — 3/22/17 3 month CAD- BA-CDOR 1.98% 351,772 EUR 30,378,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 47,344 EUR 49,836,000 — 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% 423,136 EUR 1,258,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (32,358) GBP 16,737,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (76,670) GBP 7,322,000 — 3/7/22 6 month GBP- LIBOR-BBA 2.354% (86,323) JPY 8,709,509,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% (515,723) JPY 36,346,600,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (34,120) 79 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. JPY 7,400,300,000 $— 3/6/22 1.0175% 6 month JPY- LIBOR-BBA $47,120 JPY 2,192,700,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 567,977 JPY 2,948,000,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA 163,481 MXN 232,234,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (524,887) MXN 299,735,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (672,457) MXN 52,130,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 167,985 MXN 325,230,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 9,658 MXN 778,041,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 23,104 MXN 325,230,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% 385,662 MXN 528,640,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 964,651 UBS AG CHF 419,232,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (6,102,755) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $10,235,017 $— 1/12/40 5.00% (1 month Synthetic MBX $19,119 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,312,251 — 1/12/41 5.00% (1 month Synthetic MBX 3,952 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 4,493,251 — 1/12/41 3.50% (1 month Synthetic TRS 72,080 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 3,900,015 — 1/12/41 5.00% (1 month Synthetic TRS 58,938 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 80 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $4,493,251 $— 1/12/41 3.50% (1 month Synthetic MBX $(16,195) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,182,280 — 1/12/41 4.00% (1 month Synthetic MBX (258) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,876,404 — 1/12/41 4.50% (1 month Synthetic MBX 6,833 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,089,447 — 1/12/41 5.00% (1 month Synthetic TRS 107,146 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 19,996,820 — 1/12/41 4.50% (1 month Synthetic TRS 296,988 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 42,363,674 — 1/12/41 4.50% (1 month Synthetic TRS 629,175 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,705,113 — 1/12/40 5.00% (1 month Synthetic MBX 23,733 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,921,638 — 1/12/41 5.00% (1 month Synthetic MBX 18,517 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 17,780,638 — 1/12/38 (6.50%) 1 month Synthetic MBX (30,520) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,799,596 — 1/12/40 5.00% (1 month Synthetic TRS 96,730 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 44,271,176 — 1/12/38 (6.50%) 1 month Synthetic MBX (75,991) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 32,657,945 — 1/12/41 5.00% (1 month Synthetic MBX 60,952 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 81 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $12,832,314 $— 1/12/40 4.00% (1 month Synthetic MBX $(32,867) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,499,559 — 1/12/40 4.00% (1 month Synthetic TRS 29,380 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 72,920,000 — 4/7/16 (2.63%) USA Non Revised (958,752) Consumer Price Index-Urban (CPI-U) 13,140,236 — 1/12/41 4.50% (1 month Synthetic TRS 195,171 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 27,077,229 — 1/12/41 3.50% (1 month Synthetic MBX (97,594) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 5,682,165 — 1/12/41 3.50% (1 month Synthetic MBX (20,480) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 20,166,607 — 1/12/41 4.50% (1 month Synthetic MBX 35,549 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 21,282,733 — 1/12/41 5.00% (1 month Synthetic MBX 36,376 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 67,673,015 — 1/12/38 (6.50%) 1 month Synthetic MBX (116,161) USD-LIBOR Index 6.50% 30 year Fannie Me pools 42,302,728 — 1/12/40 4.00% (1 month Synthetic MBX (108,349) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 18,685,669 — 1/12/38 (6.50%) 1 month Synthetic MBX (32,074) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 13,892,698 (197,537) 1/12/41 4.00% (1 month Synthetic TRS 29,170 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 850,616 — 1/12/41 (4.50%) 1 month Synthetic TRS (7,846) USD-LIBOR Index 4.50% 30 year Ginnie Mae II pools 82 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $64,380,438 $— 1/12/40 4.50% (1 month Synthetic MBX $83,367 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 175,980,375 — 1/12/41 5.00% (1 month Synthetic MBX 328,443 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,581,103 110,085 1/12/41 3.50% (1 month Synthetic MBX 53,382 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 51,847,643 — 1/12/40 5.00% (1 month Synthetic TRS 864,756 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 49,685,411 — 1/12/41 5.00% (1 month Synthetic MBX 92,731 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,968,460 — 1/12/40 5.00% (1 month Synthetic MBX 16,753 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 29,083,241 — 1/12/40 5.00% (1 month Synthetic MBX 54,328 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 21,084,778 — 1/12/40 5.00% (1 month Synthetic MBX 39,387 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 309,598 — 1/12/39 (6.00%)1 month Synthetic TRS 2,619 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 4,711,598 — 1/12/41 5.00% (1 month Synthetic TRS 76,361 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 5,300,120 — 1/12/41 5.00% (1 month Synthetic MBX 9,892 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 31,882,622 — 1/12/41 5.00% (1 month Synthetic MBX 59,505 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 83 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $800,090 $— 1/12/41 4.50% (1 month Synthetic MBX $1,410 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 18,720,072 — 1/12/41 5.00% (1 month Synthetic MBX 34,939 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 96,735,401 — 1/12/41 4.50% (1 month Synthetic MBX 34,225 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 3,900,015 — 1/12/41 5.00% (1 month Synthetic MBX 7,279 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 30,644,384 — 1/12/38 (6.50%) 1 month Synthetic MBX (52,601) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,147,707 — 1/12/40 5.00% (1 month Synthetic TRS 119,215 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,144,837 — 1/12/34 5.00% (1 month Synthetic MBX 2,139 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,619,438 — 1/12/36 5.00% (1 month Synthetic MBX 2,773 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,749,349 — 1/12/39 5.00% (1 month Synthetic MBX 3,544 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,500,389 — 1/12/42 4.50% (1 month Synthetic TRS 67,530 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,500,389 — 1/12/42 4.50% (1 month Synthetic MBX 4,415 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 84 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG $7,658,253 $— 1/12/40 4.00% (1 month Synthetic MBX $(19,615) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 30,644,384 — 1/12/38 (6.50%) 1 month Synthetic MBX (52,601) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 818,158 — 1/12/34 5.50% (1 month Synthetic MBX 2,255 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,552,886 — 1/12/36 5.50% (1 month Synthetic MBX 3,794 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 13,065,309 — 1/12/40 5.00% (1 month Synthetic TRS 217,914 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,182,280 — 1/12/41 4.00% (1 month Synthetic TRS 71,467 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,876,404 — 1/12/41 4.50% (1 month Synthetic TRS 57,571 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 41,680,000 — 3/1/16 2.47% USA Non Revised 130,042 Consumer Price Index-Urban (CPI-U) 31,260,000 — 3/3/16 2.45% USA Non Revised 66,553 Consumer Price Index-Urban (CPI-U) 18,117,539 — 1/12/41 4.50% (1 month Synthetic TRS 269,077 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 15,732,000 — 1/12/41 4.50% (1 month Synthetic TRS 233,648 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,693,112 — 1/12/41 4.50% (1 month Synthetic TRS 114,256 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 15,410,805 — 1/12/38 (6.50%) 1 month Synthetic MBX (26,453) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 85 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $5,789,490 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(9,938) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 20,695,543 — 1/12/40 5.00% (1 month Synthetic TRS 345,177 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,830,548 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,575) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 23,819,306 — 1/12/40 5.00% (1 month Synthetic TRS 397,277 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,037,159 — 1/12/39 (6.00%) 1 month Synthetic MBX (45,584) USD-LIBOR Index 6.00% 30 year Fannie Mae pools 6,639,617 — 1/12/38 6.50% (1 month Synthetic MBX 11,397 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 7,043,293 — 1/12/40 (5.00%) 1 month Synthetic MBX (13,157) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 5,737,142 — 1/12/39 5.50% (1 month Synthetic MBX 21,199 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,904,137 — 1/12/40 (4.50%) 1 month Synthetic MBX (8,940) USD-LIBOR Index 4.50% 30 year Fannie Mae pools 37,152,031 — 1/12/41 4.00% (1 month Synthetic TRS 634,859 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 8,864,761 — 1/12/41 4.00% (1 month Synthetic TRS 151,482 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 16,978,385 — 1/12/41 4.00% (1 month Synthetic TRS 290,129 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 16,719,920 — 1/12/41 4.00% (1 month Synthetic TRS 285,712 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 86 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $15,906,048 $— 1/12/41 4.00% (1 month Synthetic TRS $271,805 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 21,111,172 26,389 1/12/38 (6.50%) 1 month Synthetic MBX (9,848) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 770,750 — 1/12/41 5.00% (1 month Synthetic TRS 12,492 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 908,775 — 1/12/41 (4.00%) 1 month Synthetic TRS (7,573) USD-LIBOR Index 4.00% 30 year Ginnie Mae II pools 3,989,964 49,251 1/12/40 (5.00%) 1 month Synthetic TRS (15,648) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,051,358 (4,435) 1/12/38 (6.50%) 1 month Synthetic MBX (4,785) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,804,727 (10,408) 1/12/38 (6.50%) 1 month Synthetic MBX (10,856) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 957,892 (3,143) 1/12/38 (6.50%) 1 month Synthetic MBX (3,130) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 19,765,087 361,330 1/12/40 (5.00%) 1 month Synthetic TRS 69,792 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 19,597,550 (275,591) 1/12/41 4.50% (1 month Synthetic TRS (18,509) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 34,850,000 — 4/3/17 2.3225% USA Non Revised 34,941 Consumer Price Index-Urban (CPI-U) EUR 68,715,000 — 10/18/13 (1.7775%) Eurostat Eurozone (1,074,112) HICP excluding tobacco GBP 21,746,000 — 3/30/17 (3.0925%) GBP Non-revised (122,192) UK Retail Price Index 87 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. EUR 36,768,000 $— 4/2/13 (1.98%) Eurostat Eurozone $(4,904) HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(147,863) $16,610,000 12/20/19 (100 bp) $3,005,275 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 334,446 2,860,000 3/20/17 500 bp (17,086) Russian Federation, 7 1/2%, 3/31/30 — — 987,500 4/20/13 (112 bp) (10,105) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 2,045,000 9/20/13 715 bp 266,808 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 1,975,000 9/20/13 477 bp 143,256 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 1,975,000 9/20/13 535 bp 166,165 JPMorgan Chase Bank NA Russian Federation, 7 1/2%, 3/31/30 Baa1 — $495,000 9/20/13 276 bp 14,622 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 3,545,000 10/20/12 339 bp 67,846 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March31, 2012. 88 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $134,720,731 $723,108 Convertible bonds and notes — 2,871,209 — Corporate bonds and notes — 1,463,782,015 — Foreign government and agency bonds and notes — 275,111,992 — Mortgage-backed securities — 1,219,495,203 — Purchased options outstanding — 420,112,058 — Senior loans — 60,206,017 — U.S. Government and agency mortgage obligations — 240,518,245 — U.S. Treasury obligations — 21,123,455 — Short-term investments 24,493,046 370,245,735 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(25,751,450) $— Futures contracts (3,741,763) — — Written options — (340,350,170) — TBA sale commitments — (103,714,375) — Interest rate swap contracts — (22,028,174) — Total return swap contracts — 4,311,592 — Credit default contracts — 3,450,198 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 89 Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $4,198,532,495) $4,224,599,768 Affiliated issuers (identified cost $8,803,046) (Note 6) 8,803,046 Cash 2,092,661 Foreign currency (cost $1,074,336) (Note 1) 1,077,443 Interest and other receivables 48,741,492 Receivable for shares of the fund sold 6,941,461 Receivable for investments sold 46,128,275 Receivable for sales of delayed delivery securities (Note 1) 103,751,959 Unrealized appreciation on swap contracts (Note 1) 113,935,430 Unrealized appreciation on forward currency contracts (Note 1) 14,156,327 Premium paid on swap contracts (Note 1) 3,940,713 Total assets LIABILITIES Payable for variation margin (Note 1) 166,521 Payable for investments purchased 18,431,792 Payable for purchases of delayed delivery securities (Note 1) 244,152,517 Payable for shares of the fund repurchased 10,282,181 Payable for compensation of Manager (Note 2) 1,713,933 Payable for investor servicing fees (Note 2) 443,883 Payable for custodian fees (Note 2) 115,746 Payable for Trustee compensation and expenses (Note 2) 607,134 Payable for administrative services (Note 2) 14,590 Payable for distribution fees (Note 2) 1,981,407 Unrealized depreciation on forward currency contracts (Note 1) 39,907,777 Written options outstanding, at value (premiums received $295,664,000) (Notes 1 and 3) 340,350,170 Premium received on swap contracts (Note 1) 881,501 Unrealized depreciation on swap contracts (Note 1) 131,261,026 TBA sale commitments, at value (proceeds receivable $103,643,945) (Note 1) 103,714,375 Collateral on certain derivative contracts, at value (Note 1) 40,047,655 Other accrued expenses 305,877 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $4,423,341,069 Distributions in excess of net investment income (Note 1) (38,823,760) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (679,150,771) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (65,576,048) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 90 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,893,173,395 divided by 248,248,190 shares) $7.63 Offering price per class A share (100/96.00 of $7.63)* $7.95 Net asset value and offering price per class B share ($78,003,728 divided by 10,317,377 shares)** $7.56 Net asset value and offering price per class C share ($708,046,449 divided by 94,181,652 shares)** $7.52 Net asset value and redemption price per class M share ($288,638,105 divided by 38,383,998 shares) $7.52 Offering price per class M share (100/96.75 of $7.52)† $7.77 Net asset value, offering price and redemption price per class R share ($4,641,949 divided by 614,785 shares) $7.55 Net asset value, offering price and redemption price per class Y share ($667,286,864 divided by 88,069,276 shares) $7.58 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 91 Statement of operations Six months ended 3/31/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $155,580) (including interest income of $38,804 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 10,480,925 Investor servicing fees (Note 2) 2,786,127 Custodian fees (Note 2) 94,873 Trustee compensation and expenses (Note 2) 163,144 Administrative services (Note 2) 44,385 Distribution fees — Class A (Note 2) 2,474,616 Distribution fees — Class B (Note 2) 391,330 Distribution fees — Class C (Note 2) 3,653,378 Distribution fees — Class M (Note 2) 746,386 Distribution fees — Class R (Note 2) 11,288 Other 526,775 Total expenses Expense reduction (Note 2) (1,905) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (156,697,034) Net realized loss on swap contracts (Note 1) (158,617,282) Net realized gain on futures contracts (Note 1) 34,997,343 Net realized gain on foreign currency transactions (Note 1) 34,991,206 Net realized loss on written options (Notes 1 and 3) (23,585,992) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (70,721,466) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 476,767,028 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 92 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/12* Year ended 9/30/11 Operations: Net investment income $106,730,190 $281,018,386 Net realized gain (loss) on investments and foreign currency transactions (268,911,759) 98,262,356 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 406,045,562 (464,834,892) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (59,105,105) (192,305,906) Class B (2,063,199) (6,504,341) Class C (19,421,060) (60,504,187) Class M (8,724,173) (28,823,474) Class R (129,645) (323,224) Class Y (21,687,012) (87,566,203) Increase in capital from settlement payments (Note 9) — 5,923 Decrease from capital share transactions (Note 4) (644,271,299) (42,124,520) Total decrease in net assets NET ASSETS Beginning of period 4,151,327,990 4,655,028,072 End of period (including distributions in excess of net investment income of $38,823,760 and $34,423,756, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 93 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets, of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A March 31, 2012 ** .21 .29 (.22) — — 6.96 * .50 * .50 * 2.90 * 52 * September 30, 2011 .45 (.58) (.60) — — e,f .98 .98 5.57 165 September 30, 2010 .72 .63 (1.16) — e — 1.01 g 1.01 8.96 95 September 30, 2009 .49 (.02) (.68) — e — e,h 1.13 g,i 1.09 i 7.44 i 223 September 30, 2008 .69 (1.90) (.60) — e — 1.04 i 1.04 i 7.36 i 157 September 30, 2007 .52 — e (.54) — e — .98 i .98 i 5.17 i 74 Class B March 31, 2012 ** .19 .28 (.20) — — 6.49 * .87 * .87 * 2.53 * 52 * September 30, 2011 .39 (.57) (.54) — — e,f 1.73 1.73 4.88 165 September 30, 2010 .66 .62 (1.10) — e — 1.76 g 1.76 8.36 95 September 30, 2009 .42 — e (.63) — e — e,h 1.88 g,i 1.84 i 6.41 i 223 September 30, 2008 .61 (1.88) (.52) — e — 1.79 i 1.79 i 6.57 i 157 September 30, 2007 .44 .01 (.47) — e — 1.73 i 1.73 i 4.45 i 74 Class C March 31, 2012 ** .18 .29 (.20) — — 6.53 * .87 * .87 * 2.52 * 52 * September 30, 2011 .38 (.56) (.54) — — e,f 1.73 1.73 4.82 165 September 30, 2010 .64 .63 (1.10) — e — 1.76 g 1.76 8.10 95 September 30, 2009 .48 (.07) (.64) — e — e,h 1.88 g,i 1.84 i 7.12 i 223 September 30, 2008 .61 (1.89) (.53) — e — 1.79 i 1.79 i 6.62 i 157 September 30, 2007 .44 — e (.47) — e — 1.73 i 1.73 i 4.42 i 74 Class M March 31, 2012 ** .20 .28 (.21) — — 6.80 * .62 * .62 * 2.77 * 52 * September 30, 2011 .43 (.57) (.58) — — e,f 1.23 1.23 5.44 165 September 30, 2010 .70 .62 (1.14) — e — 1.26 g 1.26 8.92 95 September 30, 2009 .45 (.01) (.67) — e — e,h 1.38 g,i 1.34 i 6.98 i 223 September 30, 2008 .66 (1.88) (.57) — e — 1.29 i 1.29 i 7.10 i 157 September 30, 2007 .49 — e (.52) — e — 1.23 i 1.23 i 4.96 i 74 Class R March 31, 2012 ** .20 .28 (.21) — — 6.76 * .62 * .62 * 2.78 * 52 * September 30, 2011 .43 (.57) (.58) — — e,f 1.23 1.23 5.34 165 September 30, 2010 .70 .62 (1.14) — e — 1.26 g 1.26 8.82 95 September 30, 2009 .48 (.05) (.67) — e — e,h 1.38 g,i 1.34 i 7.20 i 223 September 30, 2008 .66 (1.92) (.57) — e — 1.29 i 1.29 i 7.09 i 157 September 30, 2007 .46 .04 (.52) — e — 1.23 i 1.23 i 4.66 i 74 Class Y March 31, 2012 ** .22 .29 (.23) — — 7.17 * .37 * .37 * 3.02 * 52 * September 30, 2011 .46 (.58) (.62) — — e,f .73 .73 5.79 165 September 30, 2010 .73 .64 (1.18) — e — .76 g .76 9.18 95 September 30, 2009 .60 (.13) (.70) — e — e,h .88 g,i .84 i 8.61 i 223 September 30, 2008 .71 (1.93) (.62) — e — .79 i .79 i 7.59 i 157 September 30, 2007 .54 .01 (.56) — e — .73 i .73 i 5.40 i 74 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 94 95 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% and 0.04% of average net assets for the periods ended September 30, 2010 and September 30, 2009,respectively. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 September 30, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 96 Notes to financial statements 3/31/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Diversified Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, that are either investment-grade or below-investment-grade (sometimes referred to as junk bonds) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2011 through March 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 97 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains 98 or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average of approximately 7,000 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $2,397,200,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge 99 sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $42,187,800,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $104,600,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $124,649,875 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $124,879,574 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $116,080,288. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2011, the fund had a capital loss carryover of $346,258,489 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,275,641 $— $4,275,641 September 30, 2012 13,963,696 — 13,963,696 September 30, 2015 18,714,447 — 18,714,447 September 30, 2016 146,525,581 — 146,525,581 September 30, 2017 162,779,124 — 162,779,124 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $14,857,862 of losses recognized during the period from November 1, 2010 to September 30, 2011 to its fiscal year ending September 30, 2012. The aggregate identified cost on a tax basis is $4,262,342,481, resulting in gross unrealized appreciation and depreciation of $194,491,985 and $223,431,652, respectively, or net unrealized depreciation of $28,939,667. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,905 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,824, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $116,217 and $399 from the sale of classA and classM shares, respectively, and received $68,106 and $24,263 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,452 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,815,797,268 and $2,128,418,448, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,991,094 and $2,991,445, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 8,682,921,520 $400,928,113 beginning of the reporting period CHF 213,480,000 $286,595 Options opened USD 2,687,707,000 76,499,970 CHF — — Options exercised USD (1,106,274,593) (25,392,772) CHF — — Options closed USD (3,703,940,504) (156,371,311) CHF (213,480,000) (286,595) Written options outstanding at the USD 6,560,413,423 $295,664,000 end of the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 25,016,507 $186,326,647 145,803,639 $1,184,026,196 Shares issued in connection with reinvestment of distributions 6,300,687 46,632,607 17,896,919 144,000,279 31,317,194 232,959,254 163,700,558 1,328,026,475 Shares repurchased (77,304,247) (571,782,305) (157,767,609) (1,259,582,734) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 604,318 $4,463,156 3,496,600 $28,132,839 Shares issued in connection with reinvestment of distributions 186,645 1,370,881 514,920 4,112,680 790,963 5,834,037 4,011,520 32,245,519 Shares repurchased (1,617,028) (11,899,636) (4,892,304) (39,023,605) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 6,748,028 $49,521,021 43,420,486 $348,210,666 Shares issued in connection with reinvestment of distributions 1,582,075 11,553,713 4,093,116 32,497,121 8,330,103 61,074,734 47,513,602 380,707,787 Shares repurchased (21,326,279) (155,926,989) (40,336,197) (317,102,440) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 90,780 $663,050 761,320 $6,107,558 Shares issued in connection with reinvestment of distributions 65,605 478,930 176,009 1,397,539 156,385 1,141,980 937,329 7,505,097 Shares repurchased (4,919,826) (36,038,417) (12,578,834) (99,754,010) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 106,329 $781,934 297,861 $2,393,058 Shares issued in connection with reinvestment of distributions 13,942 102,230 32,670 260,387 120,271 884,164 330,531 2,653,445 Shares repurchased (98,347) (721,487) (260,663) (2,091,129) Net increase Six months ended 3/31/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 22,621,829 $167,592,011 102,472,936 $829,019,056 Shares issued in connection with reinvestment of distributions 1,492,494 10,984,487 5,173,484 41,457,881 24,114,323 178,576,498 107,646,420 870,476,937 Shares repurchased (47,496,314) (348,373,132) (119,623,407) (946,185,862) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,811,835 Payables $361,637 Foreign exchange contracts Receivables 14,156,327 Payables 39,907,777 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 532,860,428* (depreciation) 474,556,885* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(2,076,152) $(2,076,152) Foreign exchange contracts — — 36,032,856 — $36,032,856 Interest rate contracts (104,524,498) 34,997,343 — (156,541,130) $(226,068,285) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,931,095 $3,931,095 Foreign exchange contracts — — (70,358,623) — $(70,358,623) Interest rate contracts (57,253,515) (14,814,533) — 248,971,811 $176,903,763 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $38,804 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $902,256,107 and $982,329,347, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher-yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $5,850 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $73 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal Jameson A. Baxter, Chair Accounting Officer Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Robert R. Leveille Assistant Treasurer Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill Paul L. Joskow This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Diversified Income Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2012
